              Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 1 of 64 Page ID
                                                #:5471


                  1     PORTER            ~   S C O T T

                  2     A PROFESSIONAL CORPORATION
                        Martin N. Jensen,(SBN 232231)
                  3     mjensen(a~porterscott.com
                  4 Jeffrey A. Nordlander,(SBN 308929)
                    jnordlander(a~porterscott.com
                  5
                    350 University Avenue, Suite 200
                  6 Sacramento, California 95825
                  7 Tel: 916.929.1481
                    Fax: 916.927.3706
                  g
                   ~~   Attorneys for Defendants
                  10
                                         UNITED STATES DISTRICT COURT
                  11            CENTRAL DISTRICT OF CALIFORNIA,WESTERN DIVISION
                  12
  0
  0            HIGHMARK DIGITAL, INC., a                   CASE NO. 2:18-cv-06105-SJO-AS
   N
   ~~ N
            13 California corporation,
F"~ ? pp .-, ~O
~ ~ V1 00 O
[
o ~~~M 14                                                     DEFENDANTS' STATEMENT OF
c~ C ¢ ~;~                  Plaintiff,                        GENUINE           DISPUTES   IN
~ ¢ o ~o ~o 15                                                                   TO HIGHMARK
w ~~~.~        v.                                             OPPOSITION
                  16                                          DIGITAL, INC.'S STATEMENT OF
o.~
a ~~ ~w                 CASABLANCA DESIGN CENTERS, UNCONTROVERTED FACTS AND
   0              l7
    M                   INC., a California corporation; FOUR CONCLUSIONS OF LAW IN
                   C
                   )    SEASONS WINDOWS, INC., a SUPPORT OF MOTION FOR
                  19    California corporation; INTERIOR SUMMARY JUDGMENT
                        DOOR & CLOSET COMPANY, an
                  20    unincorporated California company; Date:         February 18, 2020
                  21    ONE DAY DOORS AND CLOSETS, Time:                 10:00 a.m.
                        INC., a California corporation; DAVID Judge:     S. James Otero
                  22
                        WINTER, an individual; and ONE Location: Courtroom lOC
                  23    DAY      ENTERPRISES, LLC, a
                  24    Delaware company,                     Hon. S. James Otero
                                                              Magistrate Judge Alka Sagar
                  25                 Defendants.
                  26                                          Trial Date: 6/9/20
                  27
                        {ozias2aa.nocx}                   1
                  28
                         DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                         DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                    LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 2 of 64 Page ID
                                           #:5472



             1                     I. STATEMENT OF GENUINE DISPUTES

             2    UNCONTROVERTED FACTS AND OPPOSING PARTIES' RESPONSE
             3       SUPPORTING EVIDENCE
                                        Background
             4
             5  1. In or around 2000, Michael Undisputed.
             C1    McElroy ("McElroy") established
                   Interior      Door     Replacement
             7     Company, which provided custom
             8     interior door replacement services."
             9
                  Evidence: Krzeminski Decl. Ex. 11 at
            10    12:4- 13:10.
            11
                  2. New doors can be cut with straight Undisputed.
            12       sides to fit new, straight frames,
 0
 0
  N         13       whereas replacement doors need to
  ~^ N
~ ~~~o               precisely fit an existing door
o ~°~~M 14
     ~;             frame uniquely misshapen over
~ ¢ o~~              time.
w ~~~,~,
~ .°'
o  ~ ~W¢ 16
a c ~ F"w         Evidence: Huisjen Decl. Ex. 11 at
 ~~
 0          17    4:23-25.
 ~,
  M

            10

                 3. Interior Door Replacement            Undisputed.
            19
                    Company initially used a manual
            20      process to measure existing door
            21
                    frames and cut replacement doors.

            22    Evidence: Krzeminski Decl. Ex. 11 at
            23    15:9- 18:20.

            24
                  4. In or around late 2006 and early Undisputed.
            25       2007, McElroy was looking for
            26
                     ways to automate the interior door
                     replacement process.
            ?~
            28   {02145244.DOCX}                         2
                  DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 3 of 64 Page ID
                                          #:5473


           1    Evidence: Krzeminski Decl. Ex. 11 at Objection
                18:4- 20:7; id. Ex. 12 at 22:20-25:1. Exhibit 12 to the Krzeminski Declaration
           2                                          does not include the identified testimony.
           3
                5. On or about January 19, 2007,      Undisputed.
           4
                   HighMark          Digital     Inc.
           5      ("HighMark") was incorporated
           6       under California law.

           7  Evidence: Krzeminski Decl. Ex. 27 Objection
           8 (DEF_000127-128); id. Ex. 12 at Exhibit 12 to the Krzeminski Declaration
             60:25-61:18.                       does not include the identified testimony.
           9
           10   6. HighMark was formed to develop Undisputed.
           11      technology for automating the
                   interior door replacement process.
           12
 0
 0
  N~ ~ 13       Evidence: Krzeminski Decl. Ex. 11 at Objection
H ~~~o          55:6- 58:1, 62:17-21, 66:20-67:1; id. Exhibit 12 to the Krzeminski Declaration
o ~~~M 14
U ~ ¢o~~        Ex. 12 at 22:20-25:1.                 does not include the identified testimony.
~~Uaa
~ ¢ o~~ 15
F ~~~~                                                  Undisputed.
       ~ X 16
                7. McElroy was the first Chief
  ~ ~E.
      Fw
a~~        17
                   Executive Officer(CEO)and
 0                 President of HighMark.
  M

           10
                 Evidence: Krzeminski Decl. Ex. 12 at   Objection
           19    135:1- 136:11; id. Ex. 43 at           Exhibit 12 to the Krzeminski Declaration
           20    DEF_000177.                            does not include the identified testimony.
           21
                                                       Exhibit 43 is hearsa .
           22    8. In or around March 2007, David Disputed in part. McElroy and Winter
           23       Winter     ("Winter")       joined co-founded HighMark in January 2007.
                    HighMark as Vice President.        Declaration of Martin Jensen ("Jensen
           24                                          Decl."), Ex. A at 154:15 — 24.
           25
                 Evidence: Krzeminski Decl. Ex. 43 at Objection
           26
                 DEF 000177.                          Exhibit 43 to the Krzeminski Declaration
           27                                         is hearsa .
                {02145244.DOCX}                         3
           28
                 DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                 DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
              Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 4 of 64 Page ID
                                                #:5474


                  1     9. In or around 2007, McElroy became   Disputed in part. McElroy became aware
                           aware that a company called         of the Prodim Proliner in 2006. McElroy
                  2        Prodim sold a digital measuring     and Winter contracted with MetaWorks,
                  3        device that could be used to scan   LLC ("MetaWorks") to develop a
                             door frames to generate   door "[p]rogram to convert Prodim Proliner
                  4
                             measurement data.               export data to CADCode PartLink input
                  5                                          data" on January 4, 2007. Krzeminski
                  6     Evidence: Krzeminski Decl. Ex. 11 at Decl. Ex. 3 at HMDI.0001340 (emphasis
                        1 8:21- 25:17.                       added). Before that, McElroy became
                  7                                          aware of the Prodim Proliner through a
                  8                                          colleague, Richard Reardon, and then
                                                             travelled to a trade show in Atlanta to
                  9                                          meet with Prodim regarding using the
                  10                                         Proliner to generate door frame
                                                             measurement data. Krzeminski Ex. 11 at
                  t~
                                                             21:9 — 25:17; 44:23 — 45:15; 69:25 —
  0               12                                           70:19.
  0
  Ny N            13
F"~ 7 pp .-. ~O
H ~~~o                   10. In or around 2007, Prodim        Disputed in part. The cited testimony
o ~°~~M 14                                                    refers to McElroy's communications with
V] ~j ¢ N N
                             promoted its digital measuring
— >Vo~o~
~ ¢ o~~ IS                   device primarily for measuring   Prodim in 2006. McElroy and Winter
w ~~~,~
                             countertops.                     contracted with MetaWorks to develop a
p„ ~N Fw-~w                                                   "[p]rogram to convert Prodim Proliner
   o              l7     Evidence: Krzeminski Decl. Ex. 11 at export data to CADCode PartLink input
   M
                  18     20:18 - 23:15.                        data" on January 4, 2007. Krzeminski
                                                              Decl. Ex. 3 at HMDI.0001340. Before
                  19                                          that, McElroy travelled to the Atlanta
                  20                                          trade show to meet with Prodim regarding
                                                              the Proliner and learned Prodim was
                  21
                                                               already using the Proliner to measure
                  22                                           countertops. Krzeminski Ex. 11 at 21:9 —
                  23
                                                               25:17; 44:23 — 45:15; 69:25 — 70:19.

                  24      1 1. In or around 2007,Prodim        Disputed as to Prodim offering to enhance
                  25           offered      some "basic        it software for McElroy in 2007; that
                               software" for cutting   doors   occurred in 2006. McElroy and Winter
                  26
                               on a CNC machine but it was     contracted with MetaWorks to develop a
                  27           not "not ade uate to meet       "[p]ro ram to convert Prodim Proliner
                        {02145244.DOCX}                        4
                  ~:~
                         DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                         DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                    LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 5 of 64 Page ID
                                             #:5475


                            [McElroy's] needs."          export data to CADCode PartLink input
                                                         data" on January 4, 2007. Krzeminski
                    Evidence: Krzeminski Decl. Ex. 11 at Decl. Ex. 3 at HMDI.0001340. Before
                    41:15-44:15, 51:5-52:17.             that, however, Prodim had already offered
                                                         to enhance its existing door software, an
                                                         offer McElroy declined because Prodim
                                                         wanted to enter into a "per-door"
                                                         licensing agreement, whereas McElroy
              ~~
                                                         wanted to own the software. Krzeminski
             7                                           Ex.. 11 at 21:9 — 25:17; 44:23 — 45:15;
                                                         69:25 — 70:19.
              ~~
                    12. Joseph Fallon has been a HighMark Undisputed.
            10         Digital, Inc. employee since July
            11
                       2013, or thereabout, and currently
                       holds the position of Chief
            12         Technical Officer (CTO) at
  0
  0
  N
      ~,    13         HighMark Digital, Inc.
      N

o ~~~~ 14
U G~c;r             Evidence: Krzeminski Decl. Ex. 16 at
~~ U~c
p4 ¢ o ,o ~ l 5     10:11- 11:7.
~ ~~ c c
~         16
o .>~~'w¢
a,,~ ~Hw             13. Richard Matulia has been           Undisputed.
  o~      17             employed by HighMark since
  M
             18          late 2013, and currently holds the
                         titles of President and Chief
             ~ ~~        Executive Officer(CEO).
            20
                    Evidence: Krzeminski Decl. Ex. 14 at
            21
                    9:17 - 10:7.
            22
            ~~       1 4. In or around July 2018, Glenn  Disputed. "Aggressively recruited" is
                          Johnson contacted Fallon and   Mr. Fallon's argumentative phrasing.
            24            "aggressively recruited" FallonWhat occurred is that Glenn Johnson
            25            to work for him.               called Mr. Fallon and told him "quite a
                                                         bit about [Glenn Johnson's] company,
            26
                    Evidence: Krzeminski Decl. Ex. 16 at revenue, whatnot" and that "it's a great
            27      50:8-53:10; id. Ex. 51.               lace to work." After the initial phone
                    {02145244.DOCX}                         5
            2g
                     DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW 1N SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 6 of 64 Page ID
                                             #:5476


                                                             conversation, Glenn Johnson left two
                                                             voicemails with Mr. Fallon, which Mr.
                                                             Fallon chose not to return. After that, the
               3                                             two did not have any more contact.
                                                             Jensen Decl., Ex. H at 50:8 — 53:10.
               4
               5                                             Objection
               ~~                                            Exhibit 16 to the Krzeminski Declaration
                                                             does not include the identified testimony
                                                             and Exhibit 51 to the Krzeminski has no
               s                                             apparent connection to the alleged fact.
               9
                                                             The alleged material fact is also irrelevant
               10                                            and immaterial.
               11
                     15. In November of 2016 through early Disputed. Exhibit 56 to Krzminski
               12        2017, CadCode and HighMark        Declaration is e-mail correspondence
    S
    N
               13        engaged in conversations to       purportedly exchanged between Plaintiff
    ~ N
                         renegotiate the licensing fee.    and CadCode in February 2016. In
o ~~~ M 14
F'~ ~ h 00 O


~       ~~~
                                                           November 2016, CadCode sent e-mail
— ~ U~a
~ ¢ o ~o ~o    15   Evidence: Krzeminski Decl. Ex. 14, id. correspondence to Plaintiff stating that:
H ~~ co\
x ~~.~x 16          Ex. 56; id. Ex. 59.                    "Starting in February I made several
a'c ~ Fw-~ .
           u¢                                              ultimately fruitless attempts to discuss the
 0~ ~         17                                           door programs Highmark generates
    M

               18                                          through our CADCode software. At issue
                                                           is the value in the arrangement for each
               19                                          company." Jensen Decl., Ex.P (emphasis
               20                                          added)
               2i                                            Objection
               ~~                                            There is no testimony in Exhibit 14 that
               ~~                                            references Plaintiff and CadCode
                                                             renegotiating a licensing fee between
               24                                            November 2016 and early 2017, or at any
               25                                            other time.
               26
                                                             Exhibit 56 is unauthenticated hearsay.
               27
               28   {o2ia52aa.nocx}                          6
                     DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 7 of 64 Page ID
                                             #:5477


                                                        Exhibit 59 to the Krzeminski Declaration
                                                        was not filed with Plaintiff's moving
                                                        papers.
                3
                4
                5
                6
                7
                8
                9
               10
               11
               12
  0
  0
  N
  ~~           13
  ~°`?M 14
O ~~~~
~
      o~ ~
~ ~ U ~ rn
~ ¢ o~~ 15
w ~~~,~
~ ,> ~ax
p '~  w  16
t~. c ~ F" w
   ~~
   0           17
  M

               18
               19
               F•I17

               21
               22
               23
               24
               25 I
               26
               27
                       {02145244.DOCX}                  7
                        DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                        DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                   LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 8 of 64 Page ID
                                          #:5478



                                  Winter Breach of Fiduciary Duty and Breach of Contract
           2
           3     16. David Winter was employed by           Disputed in part. McElroy and Winter
                     HighMark from about March 1,           co-founded HighMark in January 2007.
           4
                     2007.                                  Declaration of Martin Jensen ("Jensen
           5                                                Decl."), Ex. A at 154:15 — 24.
           6    Evidence: Krzeminski Decl. Ex. 12 at
                7:8-8:5; id. Ex. 43; id. Ex. 47.
           7
           8     17. On or about March 1, 2007, David Undisputed.
                     Winter signed an Employee
           9
                     Nondisclosure, Assignment and
           l0        Non- Solicitation Agreement in
           11        connection with his employment.

           12   Evidence: Krzeminski Decl. Ex. 12 at
 0
 a
  N
  ~~   13       7:8-8:5; id. Ex. 43.
H ~~~~
o ~~~M 14
U ~ ¢c ~         18.On or about July 16, 2015, David        Undisputed.
~ ~U~c .
       N
~ ¢ o~~ 15          Winter resigned from HighMark
w ~~~,o~
o .= ~ ~~ 16
                    Digital, Inc.

 ~N
 0         17   Evidence: Krzeminski Decl. Ex. 14 at
  M

           18   175:16-176:12; id. Ex. 47.
                 19. At the time of Winter's resignation Undisputed.
           20
                    from HighMark he was President
                    and Chief Development Officer.
           21
           22   Evidence: Krzeminski Decl. 12 at            Objection
                54:18-20, 184:22-185:4; see also id.        Exhibit 12 to the Krzeminski Declaration
           23                                               does not include the identified testimony.
                Ex. 28, Ex. 30.
           24
                 20. Winter was receiving compensation      Disputed in part. Winter was not being
           25
                    from HighMark.                          paid in accordance with his
           26                                               employment agreements. Winter was
           27    Evidence: Matulia Decl. at              9. forced to brin before the California
                {02145244.DOCX}                             8
                 DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                 DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 9 of 64 Page ID
                                           #:5479


             l     Krzeminski Decl. 12 at 169:16-170:6.    Labor Commissioner, which resulted
                                                           in a judgment against Plaintiff for
                                                           unpaid wages, among other things, in
                                                           the    amount     of   $221,875.53.
                                                           Declaration of Dave Winter, ¶ 12 at
            4
                                                           Ex. F
             5
             ~~                                            Objection
                                                           Exhibit 12 to the Krzeminski Declaration
                                                           does not include the identified testimony.
             s
                   21. Winter had access to HighMark's      Disputed.     Winter had access to areas
             9
                       source code at the time of and prior where he understood source code to be
            10         to his resignation from HighMark. stored (e.g., the server room at Plaintiff's
                                                            facility) and on one occasion Fallon gave
            11
                   Evidence: Krzeminski Decl. Ex. 16 at him an external hard drive that Fallon said
            12     66:17-68:19, 89:1-91:1, 102:21-104:11, contained source code on it, but Winter
 0
 0
  N~ ~  13         132:16-134:5; 134:2-5; id. Ex. 7 at      did not know how to "access" the source
H
H ~a~~~
  ~~~o             93:1-16, 94:25-96:4.                     code and never tried. Jensen Decl., Ex. B
o ~~~M 14                                                   at 19:10.— 20:10, 76:4 — 11.
~ ~ Q ~;~
~ ¢ o~~ 15
~'~°~°~
w ~~o~o~
                 22. During Winter's employment,           Undisputed.
o ,~ ~~'X 16
                     HighMark's source code was
  o `~      17       maintained in a cloud-based
  M

            18 '     repository.
            19
                    Evidence: Krzeminski Decl. Ex. 7 at
            20      89:1-91:1.
            21
                   23. During Winter's employment,       Undisputed.
            22 I       HighMark maintained local copies
            23        of its source code on the CTO's
                       computer and on three portable
            24         backup drives in the server room.
            25
                   Evidence: Krzeminski Decl. Ex. 16 at Objection
            26
                   102:21-104:11; id. Ex. 7 92:15-93:16, Exhibit 12 to the Krzeminski Declaration
            27     94:25-96:4; id. Ex. 12 at 52:1-53:21. does not include the identified testimon .
                   {02145244.DOCX}                         9
            2g
                    DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                    DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                               LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
             Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 10 of 64 Page ID
                                                #:5480


               1    24. During his employment at           Undisputed.
                        HighMark, Winter had access to the
               2        cloud-based repository where
               3        HighMark's source code was
                        maintained.
               4
               5    Evidence: Krzeminski Decl. Ex. 7 at
               6    89:1-91:1.

               7    25. During his employment at           Undisputed.
               8        HighMark, Winter had access to the
                        server room where the portable
               9
                        backup drives containing
               10       HighMark's source code were kept.
               11
                     Evidence: Krzeminski Decl. Ex. 7 at
               12    94:25-96:4.
  0
  0
  N
  ~~           13
                    26. HighMark restricts source code        Undisputed.
o ~~~~ 14
U ~¢o;~                 access to a limited number of
~ ~ o ~~ 15
~'~°~°~                 employees.
w ~~~~
         w
         ¢.
a 'c ~ F"u          Evidence: Krzeminski Decl. Ex. 7 at
  ~ ~'
  0            17   89:1-91:1, 99:3-14.
  M

                •

                    27. Access to HighMark's source code Disputed. Exhibit 16 to the Krzeminski
               19                                        Declaration at 66:17 — 68:19 does not
                        requires unique log-in credentials.
               20                                        state that access to HighMark's source
                    Evidence: Krzeminski Decl. Ex. 16 at code requires unique log-in credentials.
               21
                    66:17-68:19.
               22
               23    28. On occasion, HighMark's Chief      Disputed. Winter cannot recall taking the
                         Technology Officer, Joe Fallon, external hard drive home more than once.
               24        asked Winter to take home a Jensen Decl., Ex. B at 62:2 — 6.
               25        backup         external hard drive
                         containing a copy               of
               26
                         HighMark's source code.
               27
                    {02145244.DOCX}                           10
               2g
                     DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 11 of 64 Page ID
                                            #:5481


                    Evidence: Krzeminski Decl. Ex. 12 at Objection
                    52:1-53:17, 62:2-19; id. Ex. 16 at Exhibit 12 to the Krzeminski Declaration
               2    102:21-104:24; id. Ex. 14 at 39:20- does not include the identified testimony.
               3    42:6, 64:25-65:6.
              4
                    29. On at least one occasion in or about Undisputed.
               5        2014, Winter took home a backup
              6         external hard drive containing a
                        copy of HighMark's source code.
               7
               8    Evidence: Krzeminski Decl. Ex. 12 at    Objection
                    52:1-53:17, 62:2-19; id. Ex. 14 at      Exhibit 12 to the Krzeminski Declaration
               9
                    39:20- 42 42:6, 64:25-65:6.             does not include the identified testimony.
              10
              11    30. Winter had a HighMark laptop in Undisputed.
                       his possession at the time of his
              12         resignation.
  0
  0
  N
  ~~        13
~ ~ °moo            Evidence: Krzeminski Decl. Ex. 12 at Objection
o ~~~M 14
v ~¢~;~             17:19-19:4, 46:4-47:4.               E~ibit 12 to the Krzeminski Declaration
~ ~ U ~ rn
R;¢ c ~o ~o 15                                           does not include the identified testimony
~ ~co~o~
x ~~:~~ 16                                                  at 46:4-47:4.
a 'c~ ~~F"w
  0           17    31. Winter retained the laptop for      Undisputed.
  M

              18        approximately seven to ten days
                        after his resignation.
              19
              20    Evidence: Krzeminski Decl. Ex. 12       Objection
              21    46:18-47:4, 50:4-51:13, 86:17-21; id.   Exhibit 12 to the Krzeminski Declaration
                    Ex. 14 225:25-226:7.                    does not include the identified testimony.
              22
              23    32. Before returning the laptop to Undisputed that Winter wiped the hard
                        HighMark, Winter "wiped the drive after HighMark employee Katherine
              24
                        hard   drive."                 Gabales accessed Dave Winter and his
              25                                            wife's personal Wells Fargo bank account
              26
                    Evidence: Krzeminski Decl. Ex. 12 at    and Winter's personal Facebook account
                    46:18-47:17; id. Ex. 49.                and changed the account information to
              27                                            reflect HighMark credentials. Jensen
              2g   {02145244.DOCX}                          11
                    DEFENDANTS' STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                    DIGITAL,iNC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                               LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 12 of 64 Page ID
                                            #:5482


                                                         Decl., Ex. B at 79:16 — 20; 46:18 — 49:5;
                                                         Winter Decl., ¶ 6 — 8; Jensen Decl., Ex. J
                                                         at 48:25- 50:9, 71:4-15. Winter was not
            3                                            informed by HighMark that changes were
                                                         going to be made to the Wells Fargo bank
            4
                                                         account and the Facebook account prior
            5                                            to when such changes were made. Winter
                                                         did not consent to HighMark making
                                                         changes to the Wells Fargo bank account
                                                         and the Facebook page. Winter Decl., ¶
                                                         7-8, Ex. D - E. Winter was advised by
                                                         Wells Fargo officials in its fraud
             ~~
                                                         department to wipe the hard drive of the
            to                                           Apple computer. Jensen Decl., Ex. B at
                                                         47:5-17. Before wiping the hard drive of
            11
                                                         the Apple laptop, Winter backed up any
 0
            12                                           HighMark files to an external hard drive
 0
 N                                                       and returned the hard drive to HighMark.
  ~~        13
H'~~~~
H v~ ~„~ o                                               Jensen Decl., Ex. B at 47:5-17, 81:5-11,
            14                                           89:19- 90:11, 248:22-249:22.
     ¢ ~;~
~ ~v~~
~ ¢ o ,c ~o 15
F ~~ca
~ ~~ w                                                   Objection
            16
a 'c ~F'w
                                                         Exhibit 12 to the Krzeminski Declaration
  ~~
  0         17                                           does not include the identified testimony.
  M

            18
                                                         Exhibit 49 is unauthenticated hearsay that
                                                         does not reference Winter.
            19
            20    33. Approximately seven to ten days Undisputed.
                     after Winter's resignation, Winter
            21
                     met Matulia at a Starbucks at which
            22       time he handed over his HighMark
            23       laptop and an external hard drive.

            24    Evidence: Krzeminski Decl. Ex. 12      Objection
            25    46:18-47:4, 50:4-51:13, 79:16-80:19,   Exhibit 12 to the Krzeminski Declaration
                  82:11-83:1, 86:17-21; id. Ex. 14       does not include the identified testimony.
            26
                  225:25-226:7.
            27
                  12145244.DOCX}                         12
            2g
                  DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
             Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 13 of 64 Page ID
                                                #:5483



                 1      34. At least as early as June 8, 2015,   Undisputed that Winter began discussions
                            Winter was engaged in discussions    with the Johnsons on or around June 8,
                 2          with the Johnsons to start a new     2015, a little more than a month before he
                 3          business together in the interior    resigned from HighMark on July 16,
                           replacement door space.               2015.
                 4
                 5      Evidence: Krzeminski Decl. Ex. 17 at Objection
                 6      Ex. 8; Krzeminski Decl. Ex. 12 at E~ibit 12 to the Krzeminski Declaration
                        162:10-164:20.                       does not include the identified testimony.
                 7                                           Exhibit 17 to the Krzeminski Declaration
                 8                                           does not include an Exhibit 8.
                 9
                        35. Phone records from Winter's          Disputed as to Winter's office phone
                10         company cell phone and office         because E~ibit 54 does not indicate that
                11         phone show at least eight calls       alleged office phone records show calls
                           between Winter and the Johnsons       between June 5, 2015 and June 10, 2015.
                t2        from June 5, 2015 to June 10, 2015.
  0
  0
  N
    ~,   13
F ~ °moo                Evidence: Krzeminski Decl. Ex. 54.       Objection
o ~°`~M 14
        ~;                                                       Exhibit 54 is unauthenticated hearsay.
~ ¢"
~
'  o.~~
    °' °' 15
      C O~ O~

~ ~ ~a~ 16
                        36. The term "HS measuring devices"Objection. Plaintiff is misstating the
a 'c ~ F"w                                                 evidence. The letter containing the term
                            in a letter attached to a July 14,
  ~~
  0             17         2015 email from Winter to Glenn "HS measuring devices" — which is
  M

                18          Johnson refers to HomeStory    Exhibit 7 to the Deposition of Glenn
                            measuring     devices   used   Johnson — is a draft letter that was never
                                                            in
                19
                           HighMark's One-CutTM system at  sent to Winter. Jensen Decl., Ex. C at
                20         the time.                       175:10 — 16. It is not attached to Winter's
                                                           July 14, 2015, e-mail to Glenn Johnson.
                21 'I
                      Evidence: Krzeminski Decl. Ex. 17 at Jensen Decl., Ex. C at 149:10 — 152:7.
                22 Ex. 6-7; id. at 182:5-184:12.           The letter actually attached to Mr.
                23                                         Winter's July 14, 2015, e-mail —which is
                                                           Exhibit 5 to the Deposition of Glenn
                24                                         Johnson —does not contain the phrase
                25                                         "HS measuring devices." See Jensen
                                                           Decl., Ex. D.
                26
                27                                               To   recap   and    correct   HighMarl<'s
                2g ~   {02145244.DOCX}                           13
                        DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                        DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                   LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 14 of 64 Page ID
                                            #:5484


                                                        misstatement, Mr. Winter's July 14, 2015,
                                                        e-mail to Glenn Johnson is Exhibit 6 to
             2                                          the Deposition of Glenn Johnson. Jensen
             3                                          Decl., Ex. C at 149:10 — 152:7. The letter
                                                        attached to Mr. Winter's e-mail, which
             4
                                                        does not contain the phrase "HS
             5                                          measuring devices," is Exhibit 5 to
                                                        Deposition of Glenn Johnsons. Id. The
                                                        letter containing the term "HS measuring
             7                                          devices" is E~ibit 7 to the Deposition of
             8                                          Glenn Johnson.
             9                                          Objection
             10                                         Exhibit 17 to the Krzeminski Declaration
                                                        does not include Exhibits 6 or 7.
             11

 0
             12   37. On or around February 5, 2016, Disputed. Exhibit 56 to Krzeminski
 0                                                                    states    that    CadCode
  Ny ~       13      CadCode shut down its servers due Declaration
                     to a late payment by HighMark.    terminated service to Plaintiff on January
~ ~~~~ 14
O ~ Q~ ~ M
                                                       31, 2016. See Ex. 56 ("please note that
~¢' o~~ 15        Evidence: Krzeminski Decl. Ex. 56.   your support will expire on 1/30/16").
w ~~o~o~
  ~ ~w~ 16
a 'c ~ F"w                                               Objection
  ~~
  0          17                                          Exhibit 56 to the Krzeminski Declaration
  M

             18                                          is unauthenticated hearsay. Plaintiff did
                                                         not direct any discovery to CadCode in
             19                                          this case such that it has no non-hearsay
             20                                          evidence of what CadCode did or did not
                                                         do or the reasons why CadCode did or did
             2]
                                                         not do the things Plaintiff reports.
             ~~
             23
             24
             25
             26
             27
             28 I {o2ta52aa.nocx}                        14
                    DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                    DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                  LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 15 of 64 Page ID
                                              #:5485


                 1   38. Iri the present litigation, Defendants   Undisputed except that in February 2016
                         produced tens of thousands HOP           Defendants were only operating one
                2       files from their manufacturing sites      facility; One Day Enterprises, LLC did
                3        for examination by HighMark's            not commence operations at its Rocklin,
                         technical expert.                        California facility until 2017. Winter
                4
                                                                  Decl., ¶ 1.
                5    Evidence: Krzeminski Decl. at ~¶ 50.
                6                                                 Objection
                                                                  Paragraph 50 to the Krzeminski
                7                                                 Declaration references a document
                8                                                 identified as Exhibit 58 that does not
                                                                  have any apparent relationship to the
                9                                                 alleged material fact. Exhibit 58 also
                10                                                does not appear to have submitted with
                                                                  Plaintiff's moving papers.
                11

  0
                12   39. Defendants failed to produce any         Disputed. Exhibit 56 to Krzeminski
  0
  N
  ~~   13                HOP files generated on February 5,       Declaration indicates that CadCode
H'~~~~
H ~~~o                   2016 the day CadCode shut down           terminated service to Plaintiff on January
o ~~~M 14                                                         31, 2016. See Ex. 56 ("please note that
   ~ ¢~~                 its servers.
~ ¢ o~~ 15                                                        your support will expire on 1/30/16").
w ~~~,~
                     Evidence: Krzeminski Decl. at ¶¶ 50.         Casablanca also did not "fail" to produce
~ ~ ~~'~ 16
.
P
t e'c ~
        F'" w                                                     HOP .files on February 5, 2016.
  ~~
  0             17                                                Casablanca frequently does not produce
   M

                ig                                                HOP files for days at a time, especially
                                                                  over weekends. Vilfer Decl., ¶ 19, Ex. I.

                20                                                Objection
                                                                  Paragraph 50 to the Krzeminski
                21
                                                                  Declaration references a document
                22                                                identified as Exhibit 58 that does not
                23
                                                                  have any apparent relationship to the
                                                                  alleged material fact. Exhibit 58 also
                24                                                does not appear to have submitted with
                25                                                Plaintiff's moving papers.
                26
                     40. Defendants failed to produce any Disputed. HighMark now concedes that
                27       HOP files enerated between its re Bated assertion that there is a ga in
                     02145244.DOCX}                               15
                2g
                     DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 16 of 64 Page ID
                                           #:5486


                       February 5, 2016 and February HOP file production "at one of
                       23, 2016 at one of their [Defendants]              manufacturing    sites"
                       manufacturing sites.            between February 5, 2016 and February
             3                                         23, 2016, has no basis. Jensen Decl., Ex.
                  Evidence: Krzeminski Decl. at ¶¶ 50. T ("We have finished investigating the
             4
                                                       issue regarding two gaps in HOP file
             J                                         production around February 2016. After
             6                                         revisiting the facts, Mr. Huisjen will no
                                                       longer be relying on a gap between
             7                                         February 4, 2016 to February 23, 2016 in
             8                                         view of Defendants' HOP files that
                                                       appear to have been generated for certain
             9
                                                       days within that period. Counsel's initial
            10                                         assessment was inadvertently based on
            11                                         an incomplete data set. Mr. Huisjen will
                                                       still rely on the gap between February 4,
            12                                         2016 to February 9, 2016 to support his
 0
 0
  y ~,  13                                             opinions, and we intend to have Mr.
H'a~~~
H ~~~o                                                 Huisjen      submit     a    supplemental
o ~°~~M 14
V g Qa~                                                declaration regarding that point along
~ ¢ o.~~                                               with HighMark's opposition papers.").
~ ~~~,~
~ ~ ~W~ 16
a 'c ~F"w                                                Objection
 ~~
 0          17                                           Paragraph 50 to the Krzeminski
  M

            18                                           Declaration references a document
                                                         identified as Exhibit 58 that does not
            19                                           have any apparent relationship to the
            20                                           alleged material fact. E~ibit 58 also
                                                         does not appear to have submitted with
            21
                                                         Plaintiff's moving papers.
            22
            23    41. Defendants failed to produce any   Disputed in part. Casablanca was only
                      HOP files generated between        the Defendant producing HOP files in
            24        February 5, 2016 and February 8,   2015 and 2016. At the time, Defendants'
            25        2016 at another one oftheir        only had one "manufacturing site" —
                      manufacturing sites.               Casablanca's     Torrance,     California
            26
                                                         facility. One Day Enterprises, LLC did
            27    Evidence: Krzeminski Decl. at ¶¶ 50.   not open its doors in Rocklin, California
            2g   {02145244.DOCX}                         16
                  DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW 1N SUPPORT OF MOTION FOR SUMMARY JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 17 of 64 Page ID
                                               #:5487


                                                            unti12017.

                                                            Objection
                                                            Paragraph 50 to the Krzeminski
                                                            Declaration references a document
                  4
                                                            identified as Exhibit 58 that does not
                      s                                     have any apparent relationship to the
                      ~~                                    alleged material fact. Exhibit 58 also
                                                            does not appear to have submitted with
                      7                                     Plaintiff's moving papers.
                      8
                  9
                  10
                  11
                  1?
  0
  0
   N              1
    ,
   yN,~           I1
      pp ... ~O
E"~ 3 i
F-~ ~ ~n o0 0
o ~°~~M 14
U ~~c;~
~ ~U~oNj
~ ¢ o~~ 15
w ~~~.~,
H •-
a •~ ro ~~ 16
  ~~
  0               17
   M
                  1 O



                  1



                  2~
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  ~g       {ozias2aa.nocx}                  17
                            DEFENDANTS' STATEMENT OF GENUINE DISPUTES iN OPPOSITION TO HIGHMARK
                            DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                       LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 18 of 64 Page ID
                                          #:5488


               42.    In late 2016, CadCode informed  Disputed. First, the alleged discrepancy —
                      Highmark      of discrepancies  Plaintiff did not direct any discovery to
                      between the number of doors     CadCode so it has no admissible evidence
                      processed by CadCode and the    that the discrepancy existed in the first
                      number of doors submitted by    place —was between the number of door
                      HighMark.                       files (i.e., HOP files) processed by the
              s                                       CadCode Software and the number of the
                                               Ex. 23 doors Plaintiff actually manufactured.
              ~~ Evidence: Krzeminski Decl. at
                 id. Ex. 16 at 153:20-154:23.         Krzeminski Decl. at Exhibit 23 ("Since
              7                                       we don't know exactly how you operate,
              8                                       we can't know if a program generated was
                                                      actually run or if that equates to a
              ~~
                                                      completed door, so I realize I was in error
             to                                       in my conversation with Richard in
                                                      assuming that each program generated
             11
                                                      equals one door actually manufactured.").
   0
             >>                                       However, Plaintiff's Chief Technology
  N
   0                                                  Officer apparently investigated, and
     ~,      13
H '~
H ~~~o                                                determined that the door file (i.e., HOP
             14                                       file) and door manufactured discrepancy
v ~¢oCr
~ ~U~o~+
p4 ¢ o ~c ~c 15
                                                       was the result of employees of Plaintiff
~.~~~~                                                 unnecessarily regenerating door files
        a y~ 16
a 'c ~~""'
                                                       through the CadCode system, which
   ~~
   0         17                                        made it appear to CadCode that Plaintiff
  M

             is                                        was cutting more doors than it actually
                                                       was. Jensen Decl., Ex. E. That led
             19                                        CadCode to say in Exhibit 23 to the
             20                                        Krzeminski Declaration that, "[a]s for the
                                                       discrepancies, we're not sure there really
             21                                        are any."
          22
                                                       Second, CadCode did not inform Plaintiff
          23
                                                       of discrepancies between the number of
          24                                           doors processed by CadCode and the
          25                                           number of doors submitted by HighMark.
                                                       CadCode informed HighMark that the
          26                                           CadCode Software was processing certain
          27                                           numbers of door files for Plaintiff.
               {02145244.DOCX}                         18
          2g
                DEFENDANTS'STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK 'i
                DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                           LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 19 of 64 Page ID
                                             #:5489


                t                                     Jensen Decl., Ex. P ("HighMark is on
                                                      track to process more than 25,000 door
                                                      programs this year and the volume has
               3                                      been growing for four consecutive
                                                      years."). HighMark responded that it was
               4
                                                      not manufacturing that many doors. But
               5                                      as described above, the difference
               ~~                                     between the number of door files
                                                      processed by CadCode and the number
                                                      doors manufactured by Plaintiff was the
               s                                      result    of HighMark's      employees
                                                      unnecessarily regenerating HOP files.
                y                                     Jensen Decl., Ex. E.
               10

                                                      Objection
  0
               12                                     Exhibit 23 to the Krzeminski Declaration
  0                                                   is unauthenticated hearsay.
  N
  ~~    13
H ~~~o
F ~a~~~
o ~°~~M 14
U ~   ¢o;~
~ ~ U ~o`~j
/ Q' p ~C ~O
~              15
W ~+yQ~O~
~ '~ ~-'x
     ~w   16
  ~ ~'
  0            17
  M
               ~~



               19
               20
               21
               22
               23
               24
               25
               26
               27
                    12145244.DOCX}                    19
               2g
                    DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                    DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                               LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 20 of 64 Page ID
                                               #:5490


                  1       UNCONTROVERTED FACTS                      OPPOSING PARTIES' RESPONSE
                         AND SUPPORTING EVIDENCE

                                                Four Seasons B►•each of Contract
                 4
                       43.     On or around December 12, 2008, Undisputed.
                  s            HighMark and Four Seasons
                               Windows, Inc. ("Four Seasons")
                               entered into a Master Agreement,
                               under which Four Systems
                  8            licensed HighMark's One-CutTM
                               technology.

                 10    Evidence: Krzeminski Decl. Ex. 44;
                 11    id. Ex. 11 at 107:15-109:25; id. Ex. 17
                       at 89:16-92:17; id. Ex. 13 at 22:9-
  0
                 12    25:11.
  0
   N
   ~~            13
                       44.     The definition of "Licensed  Disputed. Section 1.10 of the Master
  ~°`~M 14
O ~~~~
~                                                           Agreement
                               Applications" in Section 1.10 the           specifically limits   the
     Nj
~ ~U~o
~ Q o~~ 15                     Master Agreement encompasses definition of "Licensed Application" and
w ~~~,~
~ '~ ~a~ 16                    HighMark's source code.      "Software" to object code only. Object
,
O
P '   a E'~' w
   c cv                                                     code does not include source code.
  ~ ~'
  0              17    Evidence: Krzeminski Decl. Ex. 44 at Declaration of Don Vilfer, ¶ 22.
                       § 1.10.
   M

                 18
                 19                                         Disputed. When the Master Agreement
                       45. The definition of "File" in Section
                 20        1.6 of the Master Agreement      was drafted, CadCode Software, or other
                           encompasses HighMark's HOP       comparable CAM software capable of
                 21
                           files.                           translating XML into machine-specific
                 22                                         cutting instructions, was installed locally
                 23    Evidence: Krzeminski Decl. Ex. 44 at onto     licensees'    CNC       machines.
                       § 1.6; see also id. at § 1.10.       Licensees      uploaded     door     frame
                 24                                         measurement data to HighMark and
                 25                                         downloaded XML files generated by the
                                                            MetaWorks Software, not machine-
                 2~~
                                                            specific cutting instructions, which were
                 27                                         at that time were enerated locall b
                       {02145244.DOCX}                             20
                 2g
                        DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                        DIGITAL; INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                    LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 21 of 64 Page ID
                                             #:5491


                                                      software installed on the CNC machine.
                                                      Jensen Decl., Ex. B at 100:6 — 103:18;
                                                      Exhibit 5 to the Krzeminski Declaration
               3                                      at HDMI 1462 (discussing function of the
                                                      CadCode ToolboxX and site specific
               4
                                                      licenses for end-users [i.e:, customers of
               s                                      HighMark, such as Four Seasons] for use
               ~~                                     of the CadCode ToolboxX to generate
                                                      machine-specific cutting instructions);
               7                                      Exhibit 5 to the Krzeminski Declaration
               8                                      at HDMI 1461 (discussing "CCSI-
                                                      provided End-user support services,
                                                      including, but not limited to ... On-site
               10                                     installation, system integration, and
                                                      instruction.") (emphasis added). At the
               11
                                                      time the Master Agreement was drafted,
  0
               12                                     Licensees did not download HOP files
  0
  N                                                   from the Extranet, and the definition of
  ~~      13
H'~~~~
H ~~~o                                                "File" in Section 1.6 of the Master
       v
p ~ o~ ~M 14                                          Agreement does not include HOP files.
      a ~~
— ~ U~a
fy ¢ c ~o ~o   15                                     Jensen Decl., Ex. B at 100:6 — 103:18;
W ~+~o~c
~ ~~~~x 16                                            see also Jensen Decl., Ex. B at 95:1 —
a 'c ~ F"w
                                                      98:6.
  ~~       17
  0
  M

               18                                     The       Master      Agreement       itself
                                                      distinguishes between a File, on the one
               1~                                     hand, and "a specific machine-ready run
               20                                     program that will process the cuttings of
                                                      the Door Machining Unit" (e.g., HOP
               21
                                                      file), on the other. Jensen Decl., Ex. Q at
               22                                     HMDI 1393.
               23
                                                      In e-mail correspondence from 2016,
               24                                     CadCode also distinguishes between
               25                                     "when we put the prototype together with
                                                      Dave ~10 years ago and the server based
               26
                                                      solution 5 years ago." Jensen Decl., Ex.
               27                                     E at 1238.
                    {02145244.DOCX}                   21
               2g
                     DEFENDANTS' STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF '~
                                LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 22 of 64 Page ID
                                          #:5492


          1    46. Under Section 6.1 of the Master Undisputed.
                   Agreement,      Four      Seasons
          2       "agree[d] to the terms and
          3        conditions of the Confidentiality
                   Agreement," attached to the Master
          4
                   Agreement      as    Exhibit     E
          5       ("Confidentiality Agreement").
          6
               Evidence: Krzeminski Decl. Ex. 44 at
          7     6.1.
          8
               47. The definition of "Confidential  Disputed. The definition of Confidential
          9
                   Information" in Section 1 the    Information in Section 1 of the
         10        Confidentiality        Agreement Confidentiality Agreement is limited to
                   encompasses HighMark's HOP       "information or material disclosed by
         11
                   files and source code.           HIGHMARK ... to the Recipient [...]."
 0
         12                                         Plaintiff never disclosed and Four
 0
  N
  ~~    13     Evidence: Krzeminski Decl. Ex. 44 at Seasons never possessed any source code
H ~a~~~        § 1.                                 so the definition of "Confidential
~ ~~'~~ 14                                          Information" in Section 1 of the
~¢' o~~ 15                                          Confidentiality Agreement does not
w ~~~,~
                                                    include source code. Exhibit 44 to the
o .~ ~ wa 16
                                                    Krzeminski Declaration at § 1.
  o~     17
  M

          is                                           Disputed as to HOP files. Nothing in the
                                                       definition of Confidential Information
          19                                           references HOP files, or any type of
         20                                            machine-specific cutting instructions.
                                                       Exhibit 44 to the Krzeminski Declaration
         21
                                                       at § 1. Similarly, the definition of "File"
         22                                            in the Master Agreement does not include
         23
                                                       HOP files.

         24     48. The restrictions and obligations set Undisputed.
         25         forth in Section 2.4 and Section 6.1
                    of the Master Agreement "shall
         26
                    survive     any     expiration    or
         27         termination ofthis Agreement."
               {02145244.DOCX}                         22
         ~:
                DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                           LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 23 of 64 Page ID
                                             #:5493


               1    Evidence: Krzeminski Decl. Ex. 44 at
                    § 10.5.
               2
               3
                    49. The Master Agreement specifies      Undisputed.
               4
                        an initial term from December
               5        12, 2008 to December 31, 2010.
               G~
               '
                    Evidence: Krzeminski Decl. Ex. 44.
               7
               8    50. After December 31, 2010, Four Undisputed.
                        Seasons     continued   to    pay
               9
                        HighMark for the use of its One-
               10       CutTM technology as it had during
               11       the initial term of the parties'
                        Master Agreement.
        12
  0
  0
  Ny ~  13          Evidence: Krzeminski Decl. Ex. 12 at
H'~~..~
H ~~~o              251:17-253:13; id. Ex. 45.
o ~~~M 14
V] y ¢ N N

~ Q o~~             51. On or about September 27, 2011, Undisputed as to the text of the e-mail
w ~.~~.~
                        Mike MacGilvray ("MacGilvray") correspondence.
o .~ ~~~ 16
p„ ~ ~ E-~ w            sent an email to Prodim employee
  o~           17       Marc      Pustjens   in    which
  M

               18       MacGilvray stated "HERE IS
                        THAT FILE FROM OUR
               19
                        SERVER IN A HOPS FILE JUST
               ?o       SO YOU CAN SEE =HE
               ~~       CONVERSION ..."

               22   Evidence: Krzeminski Decl. Ex. 13
               23   Depo. Ex. 12 at p.3; id. Ex. 15 at
                    52:17-56:5.
               24
               25   52. On or about September 28, 2011,     Undisputed that Dairl Johnson wanted to
                        MacGilvray sent another email to    keep the fact that he was transitioning to
               26
                        Pustjens in the same email chain,   Prodim software confidential for the time
               27       in which MacGilvra stated that      bein because he did not want Hi hMark
               28   {o2ias2aa.nocx}                        23
                      DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                      DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                    LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 24 of 64 Page ID
                                          #:5494


                      "DAIRL AND =LEEN ARE              to cease processing door files for Four
                      TRYING TO KEEP THIS QUIET         Seasons before the Prodim software was
            2         SO WE DON'T GET CUT OFF           up and running. Jensen Decl., Ex. F at
            3         WITH =HAT WERE USING              74:18 — 79:17.
                      RIGHT NOW SO IF YOU CAN
            4
            5    Evidence: Krzeminski Decl. Ex. 13
            6    Depo. Ex. 12 at p.2; id. Ex. 15 at
                 61:17-62:21.
            7
            8    53. MacGilvray was employed by Disputed. MacGilvray was an employee
                    Dairl and Glenn Johnson ("the of Casablanca Design Centers, Inc.
            9
                    Johnsons")in September of 2011. Krzeminski Decl., Ex. 15 at 144:5 — 19.
            10
            11
                 Evidence: Krzeminski Decl. Ex. 15 at
                 55:5-56:5; id. Ex. 13 at 56:10-14.
        12
  0
  0
  N~ ~  13       54. The Johnsons were aware that Disputed. Exhibit 15 at 52:7 — 56:5 does
H ~~~
H ~~~~                MacGilvray sent the September not indicate the Johnsons were aware that
o ~°~~M 14                                            McGiivray sent the September 27, 2011,
U ~ ¢Q;~              27, 2011 email to Prodim.
~ ~U~o`V,
~ a o~~ 15                                            e-mail to Prodim. Dairl Johnson testified
w ~~~,~
H ~~             Evidence: Krzeminski Decl. Ex. 15 at that he had never seen the e-mail sent by
~ ~ ~~'X 16
a 'c ~~'w        52:17-56:5, 58:5-15.                 MacGilvray. Krzeminski Decl., Ex. 13 at
 ~~
 0          t~                                        54:20-55:17,61:2-8.
  M

            18
                                                        Objection
            19                                          Exhibit 15 does not include the alleged
            20                                          excerpt at 58:5 - 15 from the deposition of
                                                        Michael MacGilvray.
            21
            22   55. It was MacGilvray's practice to run Undisputed that MacGilvray had a
            23       things by Dairl and/or Glenn general practice of running things by
                      Johnson before contacting Prodim. Dairl and/or Glenn Johnson before
            24                                           contacting Prodim.
            25
                 Evidence: Krzeminski Decl. Ex. 15 at      Objection
            26
                 46:11-47:1, 58:5-15.                   !~ The alleged material fact is irrelevant.
            27
                 {02145244.DOCX}                        24
            2g
                  DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 25 of 64 Page ID
                                           #:5495


            1    56. In or around November 2011, Four Undisputed.
                     Seasons      stopped    licensing
            2        HighMark's            One-CutTM
            3        technology.
            4
                 Evidence: Krzeminski Decl. Ex. 13 at
            s    ?3:18-24:3, 27:8-20, 96:6-22; id. Ex.
            ~~   45.

            7    57. In or around November 2011, Undisputed.
                     Prodim installed software at the
                     Johnsons' facility in Torrance,
            9
                     California.
            ~o
            ll   Evidence: Krzeminski Decl. Ex. 13 at
                 96:6-22, 107:15-19, 116:14-117:14;
            12   Depo Ex. 14; Depo Ex. 15.
 0
 0
  N~ ~      13
H ~~~~~
F ~~n000
o ~°~~M     14
   ~ ¢~~
~~ U ~c
~ ¢ o~o~o   IS
w ~~o~c~
~ ~~ s:~~   16
a •~ ~Hw
 ~ ~'
 0          l7
  M

            18
            19
            20
            21
            22
            23
            24
            25
            26
            ~~
                 {02145244.DOCX}                         25
                  DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 26 of 64 Page ID
                                              #:5496


                 1
                                       Corporate Structure of Johnson-Owned Entities
                2
                3    58. Four Seasons was incorporated on Undisputed.
                         or about July 15, 2004 under
                4
                         California law.
                5
                     Evidence: Krzeminski Decl. Ex. 31.      Objection
                6
                                                             Exhibit 31 is unauthenticated hearsay.
                7
                8    59. A 2008 statement filed with the Undisputed.
                        California Secretary of State
                  9
                        identifies Glenn Johnson as officer,
                ~[~l    director, and agent of Four
                 11     Seasons.

                12   Evidence: Krzeminski Decl. Ex. 32.      Objection
  0
  0
  N
  ~~         13                                              Exhibit 32 is unauthenticated hearsay.
H ~a~~~
  ai °` '~ M 14
O ~~~~
~
U ~ ¢o   ;~          60. A 2008 statement filed with the Undisputed.
~ ~U~o Nj
~ ¢ o~~ 15               California Secretary of State
w ~~~~
         16
                         identifies 2675 Skypark Dr. #203,
  ~ ~-'~
    ~w
        e F"w
~P-~ 'c c~               Torrance, CA 90505 as the
  ~ `~
  0             17       principal     executive     office,
  M

                18       principal business office in
                         California, and mailing address of
                19
                         Four Seasons.
                ~o
                     Evidence: Krzeminski Decl. Ex. 32.      Objection
                ?1
                                                             Exhibit 32 is unauthenticated hearsay.
                22
                23   61. A 2018 statement filed with the Undisputed.
                         California Secretary of State
                24       identifies Dairl Johnson as officer,
                25       director, and agent of Four
                         Seasons.
                26
                27
                ~~   {02145244.DOCX}                         2f)
                      DEFENDANTS' STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                      DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                 LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 27 of 64 Page ID
                                             #:5497


                1    Evidence: Krzeminski Decl. Ex. 33.    Objection
                                                           Exhibit 33 is unauthenticated hearsay.
               2
               3     h2. Casablanca Design Centers, Inc. Undisputed.
                        ("Casablanca") was incorporated
               4
                         on or about November 22, 2010
               5         under California law.
               6
                      Evidence: Krzeminski Decl. Ex. 37.   Objection
               7                    .                      Exhibit 37 is unauthenticated hearsay.
               8
                     63. The Articles of Incorporation for Undisputed.
                         Casablanca identify Dairl Johnson
               10        as the initial agent for the
               11        company.

               12    Evidence: Krzeminski Decl. Ex. 37.    Objection
    0
    0
    N
    ~~         13                                          Exhibit 37 is unauthenticated hearsay.
      N
    ~ N ~ ~
o ~°~~M 14
V   C ¢ Oi r         64. A 2015 statement filed with the Undisputed.
~ ~ o ~~
~'~   O~ O~ 15           California Secretary of State
w ~~~,o,
F •~,
~ ~ ~~'X 16
                         identifies Glenn Johnson and Dairl
       ¢,
a 'c ~~u                 Johnson as officers and directors
    ~~
    0          17        of Casablanca. A 2017 statement
    M

               18        filed with the California Secretary
                         of State indicates no changes to the
               19
                         information provided in the 2015
               20        statement.
               21
                      Evidence: Krzeminski Decl. Ex. 38.   Objection
               22                                          Exhibit 38 is unauthenticated hearsay.
               23
                     65. A 2015 statement filed with the Undisputed.
               ?4
                         California Secretary of State
               ?5        identifies 2675 Skypark Dr. #203,
                         Torrance, CA 90505 as the
                ~~
                         principal     executive    office,
               27          rinci al business office in
                     {02145244.DOCX}                       27
               2g
                      DEFENDANTS' STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                      DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                 LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 28 of 64 Page ID
                                            #:5498


                         California, and mailing address for
                         Casablanca. A 2017 statement
              2          filed with the California Secretary
              3          of State indicates no changes to the
                         information provided in the 2015
              4
                         statement.
              5
              6    Evidence: Krzeminski Decl. Ex. 38.           Objection
                                                                Exhibit 38 is unauthenticated hearsay.
              7
              8    h6. A 2011 invoice from Prodim Undisputed.
                       identifies Casablanca's billing and
              9
                       shipping address as 2675 Skypark
              io       Dr. #204, Torrance, CA 90505.
              >>
                   Evidence: Krzeminski Decl. Ex. 52.           Objection
              12                                                Exhibit 52 is hearsay.
 0
 0
  Ny ~  13
H'~~~~
H ~~~o             67. A 2013 invoice from Prodim Objection
o ~°~~M 14
U ~
v~  ¢ °' `~
                       identifies Casablanca's billing and Exhibit 52 to the Krzeminski Declaration
—~U~o`Vj
~ ¢ o~~ 15             shipping address as 2675 Skypark is not a 2013 billing invoice from Prodim.
                       Dr. #204, Torrance, CA 90505.
~ ~~~'X 16
~
'
a ~ Hw
  o ~'        17   Evidence: Krzeminski Decl. Ex. 52.           Objection
  M
              ..                                                Exhibit 52 is hearsay.

              ~~   68. One Day Doors and Closets, Inc. Undisputed.
              20      ("One      Day     Doors")     was
                       incorporated on or about April 17,
              21
                       2012 under California law.
              22
              23   Evidence: Krzeminski Decl. Ex. 34.           Objection
                                                                Exhibit 34 is hearsay.
              24
              25    69. The Articles of Incorporation for Undisputed.
                       One Day Doors identify Dairl
              26
                       Johnson as the initial agent of the
              27       com an and the business address
                   {02145244.DOCX}                              28
              2g
                    DEFENDANTS'STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                    DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                               LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 29 of 64 Page ID
                                            #:5499


             1         for service of process as 2675
                       Skypark    Drive, Suite   204,
             2         Torrance, CA 90505.
             3
                  Evidence: Krzeminski Decl. Ex. 34.        Objection
             4
                                                            Exhibit 34 is hearsay.
             5
             ~~    70. A 2014 statement filed with the Undisputed.
                       California Secretary of State
                       identifies Dairl Johnson as officer,
              g        director, and agent of One Day
                       Doors.
             9
                                                            Objection
             10    Evidence: Krzeminski Decl. Ex. 35.       Exhibit 35 is hearsay.
             11
                  71. A 2018 statement filed with the Undisputed.
             t?       California Secretary of State
  0
  0
  N
  ~ ~,       1;       identifies Dairl Johnson as officer,
                      director, and agent of One Day
~ ~~~~
  ~ ~ ~ M 14
      ¢~;~            Doors.
~ ~ U ~ rn
~ ¢ o~~ 15                                                 Objection
w ~~~,~
                  Evidence: Krzeminski Decl. Ex. 36.       Exhibit 36 is hearsay.
~ '~ ~~'X 16
a •~ ~Hw
  ~~
  0          17    72. A 2014 statement filed with the Undisputed.
  M

             18        California Secretary of State
                       identifies 2675 Skypark Drive,
             19
                       Suite 204, Torrance, CA 90505 as
             20        the principal executive office and
                       principal business office in
             21
                       California for One Day Doors.
             22                                           Objection
             23    Evidence: Krzeminski Decl. Ex. 35. Exhibit 35 is hearsay.
             24    73. A 2018 statement filed with the Undisputed.
             25        California Secretary of State
                       identifies 2675 Skypark Drive,
             26
                       Suite 203, Torrance, CA 90505 as
             27        the rinci al executive office and
                  {02145244.DOCX}                           29
                   DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                   DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                              LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 30 of 64 Page ID
                                              #:5500


                                principal business office in
                     j          California for One Day Doors.

                          Evidence: Krzeminski Decl. Ex. 36.        Objection
                                                                    Exhibit 36 is hearsay.

                5         74. One Day Enterprises, LLC ("One Undisputed.
                ~~            Day Enterprises") was established
                              on or about October 27, 2016
                              under Delaware law.

                          Evidence: Krzeminski Decl. Ex. 40.        Objection
                ~~
                                                                    Exhibit 40 is unauthenticated hearsay.

                          75. Dairl Johnson executed and signed Undisputed.
                              the Certificate of Formation for
                ~~            One Day Enterprises on or about
  0
  0
  N             13            October 21, 2016.
    ~ N
H 7 pp .-. ~O
E-~ ~ v1 00 O
o ~~~M 14
U ~¢a ~                   Evidence: Krzeminski Decl. Ex. 40.        Objection
~ ~ o ~ ~ IS                                                        Exhibit 40 is unauthenticated hearsay.
~ ~ ~~~ 16
a 'a c~a F" w            76. A statement filed with the             Undisputed.
  '~ `~
  0             17           California Secretary of State on or
   M
                             about January 6, 2017 identifies
                             Dairl Johnson as the agent of One
                19
                             Day Enterprises.
                20
                         Evidence: Krzeminski Decl. Ex. 41.         Objection
                21
                                                                    Exhibit 41 is unauthenticated hearsay.
                22
                23        77. A statement filed with the            Undisputed.
                              California Secretary of State on or
                24            about October 11, 2017 identifies
                25            Dairl Johnson as the manager and
                              agent of One Day Enterprises.
                26
                27
                         {02tas2aa.~ocx}                            30
                          DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                          DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                     LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 31 of 64 Page ID
                                             #:5501


               1    Evidence: Krzeminski Decl. Ex. 42.        Objection
                                                              Exhibit 42 is unauthenticated hearsay.
               2
               3    78. A statement filed with the Undisputed.
                        California Secretary of State on or
               4
                        about October 11, 2017 identifies
               5        David Winter as the Chief
               6        Executive Officer of One Day
                        Enterprises.
               7
               8    Evidence: Krzeminski Decl. Ex. 42.        Objection
                                                              Exhibit 42 is unauthenticated hearsay.
               9
               10   79. Dairl Johnson and Glenn Johnson Undisputed.
               11      ("the Johnsons") are father and
                        son, respectively.
               12
  0
  0
  Ny ~         13   Evidence: Krzeminski Decl. Ex. 17. at Objection
                    21:10-11.                             Lack of Relevance, FRE 401-403.
  ~°`~M 14
O ~~~~
F
      ¢o~~
~  ~ U ~oNj
p~ Q o .~ ~0   15
W ~~c,c~
               16
                     80. Casablanca operates out of the Disputed. None of the cited testimony
~ ~~'' ~ Hw              Johnsons' facility in Torrance, states the Johnsons own the Torrance,
  ~~
  0         l7           California.                     California facility.
  M

               18
                    Evidence: Krzeminski Decl. Ex. 17. at
               19
                    56:21-57:5; id. Ex. 13 at 107:15-
               20   108:20.
               21
                     81. Dairl and Glenn Johnson are the Disputed.     Interior Door & Closet
               22        owners of Interior Door &Closet Company is a fictitious business name,
               23        Company("IDCC").                not an existing legal entity. Krzeminski
                                                         Decl., Ex. 17 at 198:6 — 199:21.
               24
               25    Evidence: Krzeminski Decl. Ex. 17 at
                     14:20-15:3, 17:14-17, 53:1-14; 168:21-
               26
                     169:9.
               27
                    {02145244.DOCX}                           31
               2g
                     DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 32 of 64 Page ID
                                             #:5502


               1     82. Dairl Johnson is the sole owner of Undisputed that Dairl Johnson is the
                         One Day Doors.                     owner of One Day Doors and Closets,
               2                                            Inc.
               3     Evidence: Krzeminski Decl. Ex. 13 at
                     168:19-170:20; id. Ex. 17 at 36:1-8.
               4
               5     83. One Day Enterprises does business Undisputed.
               6         as One Day Doors &Closets.

               7     Evidence: Krzeminski Decl. Ex. 13 at
               8     170:5-11 G. id. Ex 17 at 36:1-8.

                     84. Dairl Johnson has transacted     Undisputed.
               10        business on behalf of Four
               11        Seasons using an
                       @interiordoorco.com email address.
           12
  0
  0
  N~ ~     13        Evidence: Krzeminski Decl. Ex. 45.      Objection
H'~~~~                                                       Exhibit 45 is hearsay. Vague as to time.
Q ~ O~ ~ M
~ ~~~~ 14                                                    Irrelevant.
      ¢~~
v~ ¢~ Uo~~
~
         N\,
        ~a
         15
w ~~~~.
a ~ ~~'X 16
                      85. I DCC is a"DBA" of Four
a 'c ~ F"w                   Seasons.
  a ~'
  0            17
  M
               18    Evidence: Krzeminski Decl. Ex. 58;      Objection
                     Dkt. No. 40 at pg. 3:17-20.             Exhibit 58 was not submitted with
               19                                            Plaintiff's moving papers. Dkt. No. 40
               20                                            at pg. 3:17 — 20 does not say that
                                                             Interior Door and Closet Company is a
               21
                                                             DBA of Four Seasons. The alleged
               22                                            material fact misstates the evidence.
               23
                      86. IDCC is a"DBA" of Casablanca.    Undisputed.
               24
                      Evidence: Krzeminski Decl. Ex. 17 at
               25     54:11-22; id. Ex. 39.
               26
                      87. One Day Enterprises "was formed    Undisputed that One Day Doors &
               27         to take over the function of One   Closets, Inc. never o erated. Krzeminski
                     {02145244.DOCX}                         32
               ~:~
                      DEFENDANTS'STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                      DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                 LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 33 of 64 Page ID
                                            #:5503


                        Day Doors &Closets, Inc., which Decl. Ex. 13 at 170:21- 171:17. "[I]t was
                        never happened."                a defunct company." Id. One Day
             2                                          Enterprises was formed and it did begin
             3     Evidence: Krzeminski Decl. Ex. 13 at operating as a nationwide dealer program.
                   170:21-171:17.                       Id.
             4
             5                                             Objection
                                                           Lack of Relevance, FRE 401-403.
             6
                   88. Dairl and Glenn Johnson own         Undisputed.
             7        Four Seasons.
             8
                   Evidence: Krzeminski Decl. Ex. 17 at Objection
             9                                          Exhibit 17 to the Krzeminski Declaration
                   20:19-21:11.
             10                                         does not include the identified testimony
                                                        at20:19-21:11.

             ~?    89. Dairl and Glenn Johnson own Undisputed.
 0
 0
 N
  N y~       ~ 1       Casablanca.
  y N
    °OiooO
F-~~v
o ~°~~M 14
U ❑ ¢c;~           Evidence: Krzeminski Decl. Ex. 17 at
~~ U~a
~ ~ o,~~ is        55:1-21; Ex. 13 at 172:7-11.
w ~~~~
~ ~ ~W¢ 16
~ '~ ~Hw           90. As of 2011, Casablanca and Four Disputed. By the time Casablanca was
  ~ ~'
  0      17            Seasons had the same employees operating, Four Seasons had already been
  M
             18        and same business addresses.    shut down. Jensen Decl., Ex. F at 108:8 -
                                                       14;
             ~~
             ~p    Evidence: Krzeminski Decl. Ex. 17 at Objection
                   101:13-101:13, 104:3-19, 105:2-6.    Exhibit 17 to the Krzeminski Declaration
             21
                                                        does not include the identified testimony
             22                                         at 101:13- 101:13, 104:3-19, and 105:2-6.
             23
                    91. Dairl Johnson is the sole owner of Undisputed.
             24         One Day Enterprises.
             25
                    Evidence: Krzeminski Decl. Ex. 13 at
             26
                    170:12-20.
             27
               i   {02145244.DOCX}                    33
                    DEFENDANTS'   STATEMEN T OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                    DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                               LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 34 of 64 Page ID
                                             #:5504


                1    92. Dairl Johnson is sole or part owner Undisputed.
                          of all Corporate Defendants.

               3     Evidence: Krzeminski Decl. Ex. 17 at
                     168:21-169:9.
               4
               5

               6
               7


               9
               10
               11
               1?
 0
 0              ?
  N
  y ~          ~ 7
    N
H ~ ~ W


          '~
~~ U~~
/ Q
~   p ~G ~C    ~5
W ~ ~ O~ O~

~
o
a ~~Fw
       W 16
  .>~ ~~'~
  ~ ~'
  0        17
  M

               18
               19
               ~~
               ~~

               22
               23
               24
               25
               26
               27
               28    {o21a52aa.Docx}                        34
                       DEFENDANTS'STATEMEN      T OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                       DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                     LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 35 of 64 Page ID
                                           #:5505


                                        Trade Secret Misappropriation

           2    93. McElroy declined Prodim's offer Disputed in part. McElroy declined
            3        to develop software for cutting Prodim's offer to enhance its existing
                     interior replacement doors.     door software to fit McElroy's
           4
                                                     requirements because Prodim wanted to
            5   Evidence: Krzeminski Decl. Ex. 11 at enter into a "per-door" licensing
           6    43:24-44:15, 51:5-52:25.             agreement, whereas McElroy wanted to
                                                     own the software. Krzeminski Ex. 11 at
            7                                        21:9 — 25:17; 44:23 — 45:15; 69:25 —
            s                                        70:19.


           ~o
                 94. On or about January 4, 2007, Undisputed.
                     McElroy and Winter entered into
           12
  0                  an agreement with MetaWorks to
  N
  ~~   13            develop a "[p]rogram to convert
H ~~~o               Prodim Proliner export data to
o ~°~~M 14
U C Qa;~
                     CADCode PartLink input data."
~ ¢ o,~~
~'~  0~ 01 IS
~
a ~~~~~
  ~~~ w 16       Evidence: Krzeminski Decl. Ex. 11 at
                 44:23-45:8, 69:10-70:14; id. Ex. 3 at
 ~~
 0         17
  M
                 HMDI.0001340.
           10
           19   95.      The MetaWorks agreement Undisputed.
                       specified that to the extent Winter
           20          and McElroy made "any of its
           ?1          proprietary materials or products
                      (including, without limitation, any
           22
                       software or documentation in
           23          either or both source code or
                       object      code      form)...(such
           24
                       materials, together with any
           25          modifications, derivative works,
           26          enhancements or improvements
                       thereof or thereto...)" were the
           27           ro ert of Dave Winter and Mike
           28   {oz~as2aa.nocx}                          3s
                 DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                 DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 36 of 64 Page ID
                                            #:5506


              1          McElroy.

              2    Evidence: Krzeminski Decl. Ex. 3 at
                   HMDI.0001340 Sect. 5.1.
              4
                   96. In signing the 2007 Employee             Undisputed that the 2007 Employee
              5        Nondisclosure, Assignment and            Nondisclosure, Assignment, and Non-
                       Non- Solicitation Agreement,             Solicitation Agreement contains the
              ~~
                       Winter assigned to HighMark all          quoted language.
              7        of his "right, title and interest in
              s        and to any and all Company            To the extent HighMark is suggesting that
                       Innovations."                         Winter assigned all right, title and interest
              9
                                                             in the original MetaWorks, LLC
              10   Evidence:         Krzeminski Decl. Ex. 43 software, the fact is disputed.          The
                   at§ 6.                                    MetaWorks, LLC software is a "Prior
              11
                                                             Innovation," in which Winter expressly
  0
              12                                             did not assign all right, title, and interest
  0
  Ny ~  13                                                   to HighMark. See Exhibit 43 to the
H
H ~~~
  ~~~~                                                       Krzeminski Declaration at § 5 ("I hereby
o ~°~~M 14                                                   grant to Company and Company's
U ~ Q a; c~
~~ U~a
~ ¢ o~~ 15                                                   designees a royalty-free, irrevocable,
w ~~~,~                                                      worldwide, fully paid-up license .
~ ~ ~--'X 16
a 'a ro F"~
                                                             relating to any Prior Innovations that I
  ~ ~'
  0           17                                             incorporate, or permit to be incorporated,
  M

              ~s                                             in any innovations that I, solely or jointly
                                                             with others, conceive, develop or reduce
              19                                             to practice within the scope of my
              20                                             employment       with     Company (the
                                                             `Company Innovations').").
              2l
              22    97. The Master Agreement, between           Undisputed that the Master Agreement
              23        Four Seasons and HighMark,              contains that language. Disputed to the
                        dated December 12, 2008, states         extent Plaintiff contends the CadCode
              24        "Whereas HighMark is the owner          Systems software that converted generic
              25        of the proprietary One-Cut system       XML into Holz-Her CNC machine
                        and associated software and             specific HOP files is a part of the One-
              26
                        hardware."                              CutTM system. Jensen Dec., Ex. H at
              27                                                158:8 — 10 (Q. The CadCode software
                   {o2~aszaa.nocx}                       ~      36
              28
                    DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                    DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                               LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 37 of 64 Page ID
                                           #:5507


                 Evidence: Krzeminski Decl. Ex. 44.      that you were talking about, it's
                                                         proprietary to CadCode, is it not? A.
                                                         That is correct.").

                 98. When the Master Agreement was    Disputed to the extent Plaintiff contends
                     signed, HighMark was the owner   the CadCode Systems software that
            5        of the One-Cut system and        converted generic XML into Holz-Her
                     associated hardware and software.CNC machine specific HOP files is a part
            ~~
                                                      of the One-CutTM system. Jensen Dec.,
                 Evidence: Krzeminski Decl. Ex. 11 at Ex. H at 158:8 — 10 (Q: The CadCode
            8    141:25-142:14, 143: 7-16.            software that you were talking about, it's
                                                      proprietary to CadCode, is it not? A.
                                                      That is correct.").
           ]0
                                                   As CadCode wrote to HighMark, "It
                                                   might be helpful in filling in the blanks to
 0
           12                                      review the letter of intent (LOI) from
 0                                                 2008 (attached) under which our two
  Ny ~  l3
H ~~~~~                                            companies did business. Our agreement
o ~~~~ 14                                          covered initial custom programing, work
  ~ ~~~
~~ U~c
p~ ¢ o ,o ~ 15                                     to enable Highmark's application/service
W ~ao~c~
                                                   to be launched as well as providing
a 'c ~~~
                                                   access to our standard tool library for
 ~~
 0         17                                      processing the door information collected
  M

           18
                                                   from Highmark's proprietary measuring
                                                   tools. As such, the CADCode software
           t~                                      and server are the bridge between door
           20                                      measurements and the CNC machines
                                                   that cut the doors to size, generating the
           21
                                                   programs that actually instruct the
           22                                      machines to perform the trim-to-fit and
                                                   hardware machining. CADCode software
           23
                                                   also creates and prints the labels for those
           24                                      doors." Jensen Decl., Ex. S.
           25     99. The software developed with Undisputed.
                      MetaWorks is integrated into
           26
                      HighMark's        One-CutTM
           27         technology.
                 {02145244.DOCX}                         37
           2g
                  DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 38 of 64 Page ID
                                          #:5508


                  Evidence: Krzeminski Decl. Ex. 11 at
                  69:18-72:1, 80:21-81:21.
            2
            3     100. HighMark's One-CutTM system    Disputed. At the time Four Seasons
                       converts digital measurement   licensed One-CutTM and at least until
            4
                       data     into   door    cutting2017, Plaintiff's software — the
            s          instructions readable by a     MetaWorks Software — generated an
                       specific type of automated     eXtensible markup language ("XML")
            6
                       woodcutting machine, a Holzher output. Krzeminski Decl. Ex. 3 at 1340;
                       CNC machine.                   Jensen Decl., Ex. A at 35:22 — 36:9,
                                                      44:23 — 45:17, 69:6 — 70:19; Jensen
                  Evidence: Matulia Decl. at ¶¶ 5; Decl., Ex. G (Fallon PMQ) at 11:19 —
                  Krzeminski Decl. Ex. 12 at 92:1-12.  16:9. The MetaWorks XML output was
            ~o                                        not specific to Holz-Her CNC machines,
                                                      or any other type of CNC machine.
            11
                                                      Jensen Decl., Ex. G at 18:25 — 19:10.
            ~~                                        CadCode software translated non-
,0
 o
 N
            l~                                         machine specific XML into machine
  ~~
   N
                                                      specific cutting instructions, such as HOP
  N~~ O     14                                        for Holz-Her CNC machines. Jensen
`~ ~¢~:~
 n ;~oo
 ~ ¢ o~~    ~s                                        Decl., Ex. G at 18:25 — 21:12. The
 F ~~~~                                               CadCode Software had the ability to
      ~'~
~ ~~ ~Hw    16
a                                                      output cutting instructions readable by
 0          17                                         multiple CNC manufacturers and Plaintiff
  M
            18
                                                       previously cut doors on several different
                                                       types of CNC machines. Krzeminski
            19                                         Decl., Ex. 5 at 1465 — 1466; Jensen Decl.,
            20                                         Ex. B at 92:10 — 92:20. Winter Decl., ¶
                                                       22. It was not until 2017 that Fallon
            21
                                                       reverse engineered the CadCode Software
            22                                         so that the MetaWorks Software
                                                       outputted HOP files directly. Jensen
            23
                                                       Decl., Ex. S (ED); Jensen Decl., Ex. H at
            24                                         145:25 — 147:15; Jensen Decl., Ex. G at
            2s                                         22:1 — 10.
            ~~~                                          As CadCode wrote to HighMark, "It
            ~~                                           might be helpful in filling in the blanks to
                  {02145244.DOCX}                        38
            2g
                   DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                   DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                              LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 39 of 64 Page ID
                                          #:5509


                                                       review the letter of intent (LOI) from
                                                       2008 (attached) under which our two
                                                       companies did business. Our agreement
            3                                          covered initial custom programing, work
                                                       to enable Highmark's application/service
                                                       to be launched as well as providing
            5                                          access to our standard tool library for
                                                       processing the door information collected
            ~~
                                                       from Highmark's proprietary measuring
            7                                          tools. As such, the CADCode software
                                                       and server are the bridge between door
                                                       measurements and the CNC machines
            9                                          that cut the doors to size, generating the
            ~o                                         programs that actually instruct the
                                                       machines to perform the trim-to-fit and
            11
                                                       hardware machining. CADCode software
 0
            12                                         also creates and prints the labels for those
 0N                                                    doors." Jensen Decl., Ex. S.
  w~     13
H ~~~o
O ai°`~M 14
                                                       Objection
~ jU~o~i
~ ¢ o~o~o   ]5                                         Exhibit 12 to the Krzeminski Declaration
w ~~o~o~
~ ~~ ~:;~ 16                                           does not include the identified testimony.

  ~~
 0          17   101. HighMark's One-Cut system        Disputed. At the time Four Seasons
  M

            18        generates      door    cutting   licensed One-CutTM and at least through
                      instructions in the form of a    2016, Plaintiff's software — the
            19        HOP file, which contains code    MetaWorks Software — generated an
            20        readable by a Holzher CNC        eXtensible markup language ("XML")
                      machine.                         output. Krzeminski Decl. Ex. 3 at 1340;
            21
                                                       Jensen Decl., Ex. A at 35:22 — 36:9,
            22   Evidence: Matulia Decl. at ¶¶ 5.      44:23 — 45:17, 69:6 — 70:19; Jensen
            23
                                                       Decl., Ex. G (Fallon PMQ) at 11:19 —
                                                       16:9. The MetaWorks XML output was
            24                                         not specific to Holz-Her CNC machines,
            25                                         or any other type of CNC machine.
                                                       Jensen Decl., Ex. G at 18:25 — 19:10.
            26                                         The CadCode software translated non-
            27                                         machine specific XML into machine
            2g   )2145244.DOCX}                    39
                 DEFENDANTS'STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                 DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 40 of 64 Page ID
                                              #:5510


                                                       specific cutting instructions, such as HOP
                                                       for Holz-Her CNC machines. Jensen
               2                                       Decl., Ex. G at 18:25 — 21:12. The
               3                                       CadCode Software had the ability to
                                                       output cutting instructions readable by
               4
                                                       multiple CNC manufacturers and Plaintiff
               5                                       previously cut doors on several different
               ~~                                      types of CNC machines. Krzeminski
                                                       Decl., Ex. 5 at 1465 — 1466; Winter
                                                       Decl., ¶ 22. It was not until 2017 that
               s                                       Fallon reverse engineered the CadCode
                                                       Software so that the MetaWorks Software
               9
                                                       outputted HOP files directly. Jensen
              ~o                                       Decl., Ex. S (ED); Jensen Decl., Ex. H at
                                                        145:25 — 147:15; Jensen Decl., Ex. G at
               >>
                                                       22:1 — 10.
                12
    0
    0
    N
                13                                     As CadCode wrote to HighMark, "It
    y~
       pp .~ ~D
F'~ ~7 N
H ~~,~o                                                might be helpful in filling in the blanks to
O ai°`~~`~-, 14                                        review the letter of intent (LOI) from
U ~Qc;~
~ ~U~o~+
u;¢ o~o~o     15                                       2008 (attached) under which our two
W ~~c,o~
                                                       companies did business. Our agreement
~ ~~~w¢ 16
a >~~.w
o ~ ~,                                                 covered initial custom programing, work
  0     l7                                             to enable Highmark's application/service
   M

              18
                                                       to be launched as well as providing
                                                       access to our standard tool library for
              19                                       processing the door information collected
              20                                       from Highmark's proprietary measuring
                                                       tools. As such, the CADCode software
              ~~
                                                       and server are the bridge between door
              22                                       measurements and the CNC machines
              23
                                                       that cut the doors to size, generating the
                                                       programs that actually instruct the
              24                                       machines to perform the trim-to-fit and
              25                                       hardware machining. CADCode software
                                                       also creates and prints the labels for those
              26                                       doors." Jensen Decl., Ex. S.
              27
                     {02145244.DOCX}                   40
              2g
                      DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                      DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                 LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 41 of 64 Page ID
                                            #:5511


                    102. The HOP files generated by        Disputed in part because HighMark's
                         HighMark's One-CutTM system       One-CutTM does not generate HOP files.
                         contain information about the     At the time Four Seasons licensed One-
                         number and order of cuts, cutting CutT"' and at least through 2016,
                         techniques, and positions of the  Plaintiff's software — the MetaWorks
                         cutting tools.                    Software — generated an eXtensible
              5                                             markup language ("XML") output.
              6     Evidence: Huisjen Decl. at ¶¶ 3, Ex. 1 Krzeminski Decl. Ex. 3 at 1340; Jensen
                    at p.7:7-24.                           Decl., Ex. A at 35:22 — 36:9, 44:23 —
              7                                            45:17, 69:6 — 70:19; Jensen Decl., Ex. G
              s                                            (Fallon PMQ) at 11:19 — 16:9. The
                                                            MetaWorks XML output was not specific
                                                            to Holz-Her CNC machines, or any other
              ~o                                            type of CNC machine. Jensen Decl., Ex.
                                                            G at 18:25 — 19:10. The CadCode
              11
                                                            software translated non-machine specific
  0
              ~?                                            XML into machine specific cutting
  0
  N                                                         instructions, such as HOP for Holz-Her
  ~~    13
H ~a~~~
  ~'~~o                                                     CNC machines. Jensen Decl., Ex. G at
o
U ~
        14                                                   18:25 — 21:12. The CadCode Software
    v; r
~~ U~a
p;¢ p ~c ~o   15                                            had the ability to output cutting
~ ~~o~o~
                                                            instructions readable by multiple CNC
a ~ a 16
o
o G
.
      '~
  .> Hw                                                     manufacturers and Plaintiff previously cut
  a
  0 ~    17                                                 doors on several different types of CNC
  M
              18
                                                            machines. Krzeminski Decl., Ex. 5 at
                                                             1465 — 1466; Winter Decl., ¶ 22. It was
              19                                             not until 2017 that Fallon reverse
              20                                            engineered the CadCode Software so that
                                                            the MetaWorks Software outputted HOP
              21
                                                            files directly. Jensen Decl., Ex. S (ED);
              22                                             Jensen Decl., Ex. G at 145:25 — 147:15.
              23
              24     103. When HighMark's source code        Objection. The alleged material fact is so
              25          was used, it executed instructions vague and ambiguous that it is unclear
                         that accessed CadCode's servers what HighMark is attempting to establish.
               ~~
                         for part of its processing.
              ~~                                             Specifically, the testimony identified in
                    {02145244.DOCX}                          41
              2g
                     DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 42 of 64 Page ID
                                           #:5512


                 Evidence: Krzeminski Decl. Ex. 16 at   Exhibit 16 at 155:5 — 156:16 relates to
                 155:5-156:16.                          CadCode tracking the number of door
                                                        files processed by Plaintiff so that
                                                        CadCode could see whether Plaintiff was
                                                        up-to-date paying its licensing fee. The
                                                        cited testimony is not describing the
            5                                           functionality of the CadCode Software or
                                                        anything else material to HighMark's
            ~~
                                                        claims.
            7
                                                        In any event, the fact is undisputed to the
                                                        extent Plaintiff is attempting to establish
            ~~
                                                        that at the time Four Seasons licensed
            ~o                                           One-CutTM and at least through 2016,
                                                        Plaintiff's software — the MetaWorks
            11
                                                         Software — generated an eXtensible
  0
            12                                           markup language ("XML") output.
  0
  N                                                      Krzeminski Decl. Ex. 3 at 1340; Jensen
  ~~        13
H ~~~~~                                                  Decl., Ex. A at 35:22 — 36:9, 44:23 —
o ~~~~ 14                                                45:17, 69:6 — 70:19; Jensen Decl., Ex. G
v ~¢~;~
~;~~o
'                                                       (Fallon PMQ) at 11:19 — 16:9. The
~ ¢ o ~c ~c 15
F ~~o~o~                                                 MetaWorks XML output was not specific
            16
a '~ ~~"~                                                to Holz-Her CNC machines, or any other
  ~~
  0         17                                           type of CNC machine. Jensen Decl., Ex.
  M

            18
                                                         G at 18:25 — 19:10. The CadCode
                                                         software translated non-machine specific
            19                                           XML into machine specific cutting
            20                                           instructions, such as HOP for Holz-Her
                                                         CNC machines. Jensen Decl., Ex. G at
            21
                                                         18:25 — 21:12.
            22
            23   104. Since at least 2013, HighMark has Undisputed.
                      not    used     Prodim    Proliner
            24        measurement devices as part of its
            25       One-CutTM system.
            26
                 Evidence: Matulia Decl. at ~)~j 7;
            27   Krzeminski Decl. Ex. 16 10:11-11:6;
                 )2145244.DOCX}                         42
            2g
                 DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                 DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
             Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 43 of 64 Page ID
                                                #:5513


                        117:24-118:23, 122:5-9,         122:17-
                        123:15, 125:9-12.

                 3                                           Disputed in part. Prodim offered to
                        105. In or around 2007, Prodim offered
                             McElroy its services to develop develop software for McElroy in 2006.
                 4
                             software suitable for interior  Specifically, Prodim offered to enhance
                 5           replacement doors.              its existing door software for McElroy
                                                             before     McElroy    contracted   with
                        Evidence: Krzeminski Decl. Ex. 11 at MetaWorks to develop a "[p]rogram to
                        41:15-44:15, 51:5-52:17.             convert Prodim Proliner export data to
                  g                                          CADCode PartLink input data" on
                                                             January 4, 2007. Krzeminski Ex. 11 at
                  ~~
                                                             21:9 — 25:17; 44:23 — 45:8; 69:25 —
                 10                                          70:19; Krzeminski Decl. Ex. 3 at
                                                             HMDI.0001340.
                 11

      0
                 12                                                  The alleged material fact is also vague
      0                                                              and ambiguous.      Prodim offered to
  N
  ~~    13
H ~~~~~
H ~~~o                                                               enhance its already existing door
o ~~~M 14                                                            software, which was sufficient to "cut[]
C/~   ~j ¢ N N

~ ¢ o~~                                                              doors on a Holz-Her machine." Jensen
w ~~o~o~                                                             Decl., Ex. A at 51:19 — 52:25. What
a 'G ~~"~                                                            Plaintiff was actually offering to do was
      a ~'
      0          17                                                  write software that would automatically
      M
                 18                                                  convert Proliner measurement data into
                                                                     machine-specific Holz-Her HOP files.
                 19                                                  Id.
                 ~~
                 ?1
                         1 06. Prior to licensing HighMark's         Disputed in part because Casablanca
                 ~~            One-        CutTM       technology,   never used manual techniques for
                 ~;            Defendants      exclusively    used   measuring and cutting doors; it was not
                               manual techniques for measuring       incorporated until November 2010.
                 24            and cutting doors.                    Krzeminski Decl. at Ex. 37.
                 ~5 ~
                         Evidence: Krzeminski Decl. Ex. 13 at DisPuted in Part because One DaY Doors
                 26
                         21:16-22:3; id. Ex. 17 at 81:11-82:7. &Closets, Inc. never conducted business
                 27                                            and has not measured and cut doors using
                        {02145244.DOCX}                              43
                 2g
                         DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                         DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                    LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 44 of 64 Page ID
                                               #:5514


                                                                  any kind of process, manual or
                                                                  automated. Jensen Decl., Ex. F at 171:18
                                                                  — 172:2; Jensen Decl. Ex. R. at 9, 10;
                                                                  Glen Johnson, Decl. Ex. D. One Day
                                                                  Doors & Closets, Inc. also was not
                                                                  incorporated until 2012, after Four
                 s                                                Seasons stopped licensing One-CutT"'
                                                                  Krzeminski Decl. Ex. 34.
                 ~~
                 7                                                Disputed in part because One Day
                                                                  Enterprises, LLC never used manual
                                                                  techniques for measuring and cutting
                  y                                               doors; it was not form until October 2016,
                 10                                               after Four Seasons stopped licensing
                                                                  One-CutT"'. Krzeminski Decl., Ex. 40.
                 ~~
                 ~?                                               Disputed as to Winter. Winter never
  0
  0
  N
  ~~      13                                                      licensed One-CutTM
H ~~~o
O ai°`d'M 14
'
v ;~~~
                                                                  Undisputed as to Four Seasons Windows
p;¢ c ~c ~c      IS                                               and Doors, Inc.
H ~~o~o~
                 16
           -~w
~A,,, •~ ~ [W          107. Prior to Winter's registration fromUndisputed to the extent Plaintiff means
  ~~             17                                            to say that it licensed software from
  0                        HighMark, HighMark's One-
   M
                 l~         CutTM system generated HOP files   CadCode to convert non-machine specific
                           through a server maintained by      XML generated by the MetaWorks
                 19         CadCode Systems, Inc.              Software into machine-specific cutting
                 20                                            instructions, including Holz-Her CNC
                       Evidence: Krzeminski Decl. Ex. 12 at machine specific HOP files.           Jensen
                 21
                       1 06:5-10, 108:11-14, 108:20-109:7; id. Decl., Ex. G at 18:25 — 21:12; Jensen
                 22    Ex. 16 at 155:5-156:16.                 Decl., Ex. H at 145:25 — 147:15.
                 23
                       108. Since Defendants stopped              Disputed. Defendants have always used
                 24         licensing HighMark's solution,        the Prodim measuring device to obtain
                 25        Defendants have used the Prodim        door measurement data. Jensen Decl.,
                           Proliner measuring devices to          Ex. F at 28:9 — 29:3.
                 ?~
                            obtain door measurement data.
                 27
                      {o21a52aa.nocx}                             44
                 28
                       DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                       DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                  LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 45 of 64 Page ID
                                          #:5515


          l    Evidence: Krzeminski Decl. Ex. 17 at
               83:22-84:10; 121:22-122:11, 139:4-14.

               109. On or about March 1, 2007, David Undisputed.
                    Winter signed an Employee
          4
                    Nondisclosure, Assignment and
                    Non- Solicitation Agreement in
                    connection with his employment
                    at HighMark Digital Corporation.
          7
          8    Evidence: Repeat of UMF #17.
               Krzeminski Decl. Ex. 12 at 7:8-8:5; id.
          9
               Ex. 43.
         10
               1 10. Winter had access to HighMark's     Disputed. Winter had access to areas
         I1
                     source code at the time of and      where he understood source code to be
         12          prior to his resignation ~ from     stored (e.g., the server room at Plaintiff's
 0                                                       facility) and on one occasion Fallon gave
 N
    ,~   13          HighMark.
H ~~~o                                                   him an external hard drive that Fallon said
  ~ ¢~,~ 14
o ~°~~M
               Evidence:      Repeat of UMF #21.         contained source code on it, but Winter
~~ Uac
~ ¢ o~~ 15     Krzeminski Decl. Ex. 16 at 66:17-         did not know how to "access" the source
w ~~o~o~                                                 code and never tried. Jensen Decl., Ex. B
     ~ a~      68:19, 102:21-104:11, 132:16-134:5;
a '~ ~~~       id. Ex. 7 at 89:1-91:1, 93:1-16, 94:25-   at 19:10 — 20:10, 76:4 — 11.
  a ~'
  0       17   96:4.
  M

         ~~~

                1 11. During Winter's employment, Undisputed.
          19
                      HighMark's source code was
         20           maintained in a cloud-based
                      repository.
         21
         22    Evidence: Repeat of UMF #22.
         23    Krzeminski Decl. Ex. 7 at 89:1-91:1.

         24   1 12. During Winter's employment, Undisputed.
         25         HighMark maintained local
                    copies of its source code on the
         26 I
                    CTO's computer and on three
         27 I        ortable backu drives in the
               {02145244.DOCX}                           45
                DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                DIGITAL, INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 46 of 64 Page ID
                                          #:5516


          1              server room.
          2      Evidence: Repeat of UMF #23. Objection
          3      Krzeminski Decl. Ex. 16 at 102:21- Exhibit 12 to the Krzeminski Declaration
                 104:11; id. Ex. 7 at 92:15-93:16, 94:25- does not include the identified testimony.
          4
                 96:4; id. Ex. 12 at 52:1-53:21.
          5
                 1 13.   During his employment at Undisputed.
                         HighMark, Winter had access
                         to the cloud-based repository
          8              where HighMark's source code
                         was maintained.

          ~o     Evidence: Repeat of UMF #24.
          11
                 Krzeminski Decl. Ex. 7 at 89:1-91:1.

          12     1 14.   During his employment at Undisputed.
 0
 0
 N~
 i        13             HighMark, Winter had access
                         to the server room where the
O~
~  °~~ 14
  ai°`?M
                                                drives
U =¢a ~                  portable     backup
~~ U~
~ ¢ o,~~ 15              containing HighMark's source
w ~~o~o~
                         code were kept.
o.~
a ~~~w
       a~ 16
  ~ ~'
  0       17     Evidence: Repeat of UMF #25.
  M

          18     Krzeminski Decl. Ex. 7 at 94:25-96:4.
          19
                  1 15. HighMark restricts source code Undisputed.
          20            access to a limited number of
                        employees.
          21
          22 I   Evidence:    Repeat of UMF #26.
          23     Krzeminski Decl. Ex. 7 at 89:1-91:1,
                 99:3-14.
          24
          25      1 16. Access to HighMark's source Disputed. Exhibit 16 to the Krzeminski
                       code requires unique log-in Declaration at 66:17 — 68:19 does not
          26
                       credentials.                 state that access to HighMark's source
          27                                        code re uires uni ue to -in credentials.
                 {o21a52aa.nocx}                        46
                   DEFENDANTS'STATEMENT OF       GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                   DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                 LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 47 of 64 Page ID
                                          #:5517


                 Evidence: Repeat of UMF #27.
                 Krzeminski Decl. Ex. 16 at 66:17-
                 68:19.

                  1 17. On occasion, HighMark's Chief Disputed. Winter cannot recall taking the
                        Technology Officer, Joe Fallon, external hard drive home more than once.
                        asked Winter to take home a Jensen Decl., Ex. B at 62:2 — 6.
                        backup external hard drive
                        containing a copy of HighMark's
           7            source code.

            ~~   Evidence: Repeat of UMF #28. Objection
                 Krzeminski Decl. Ex. 12 at 52:1- Exhibit 12 to the Krzeminski Declaration
           ~o    53:17, 62:2-19; id. Ex. 16 at 102:21- does not include the identified testimony.
           11
                 104:24; id. Ex. 14 at 39:20-42:6,
                 64:25-65:6.
           12
 0
 0
 N
   ~,   13        1 18. On at least one occasion in or Undisputed.
H'~~~~
H ~~~o                  about 2014, Winter took home a
O ~~`~M 14
U ~¢c;c~                backup external hard drive
~ ~U~o~+
~ ¢ o~~ 15              containing a copy of HighMark's
w ~~o~o~
       ¢ 16
                        source code.
~ ~~~'X
a 'c ~~"""
 0~~       17    Evidence:    Repeat of UMF #29. Objection
                 Krzeminski Decl. Ex. 12 at 52:1-53:17, Exhibit 12 to the Krzeminski Declaration
  M

           18
                 62:2-19; id. Ex. 14 at 39:20-42:6, does not include the identified testimony.
           19
                 64:25-65:6.
           20
                  1 19. On or around February 5, 2016,   Disputed. Exhibit 56 to Krzeminski
           21
                        CadCode shut down its servers    Declaration    states    that    CadCode
           22           due to a late payment by         terminated service to Plaintiff on January
           23           HighMark.                        31, 2016. See Ex. 56 ("please note that
                                                         your support will expire on 1/30/16").
           24     Evidence: Repeat of UMF #37.
           25     Krzeminski Decl. Ex. 56.     Objection
                                               Exhibit 56 to the Krzeminski Declaration
           26
                                               is unauthenticated hearsay. Plaintiff did
           27                                  not direct an discove to CadCode in
                 {02145244.DOCX}                         47
           ~:~
                  DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 48 of 64 Page ID
                                            #:5518


                                                           this case such that it has no admissible
                                                           evidence of what CadCode did or did not
             2                                             do or the reasons why CadCode did or did
             3                                             not do the acts Plaintiff describes.
             4
                   120. In the present litigation,
                                                Objection
             5                                  Paragraph 50 to the Krzeminski
                        Defendants produced tens of
             6                                  Declaration references a document
                        thousands HOP files from their
                        manufacturing sites for identified as E~ibit 58 that does not
             7                                  have any apparent relationship to the
                        examination by HighMark's
             8          technical expert.       alleged material fact. E~ibit 58 also
                                                does not appear to have submitted with
             9
                   Evidence: Repeat of UMF #38. Plaintiff's moving papers.
            10     Krzeminski Decl. at ¶¶ 50.
            11
                                                Disputed. Exhibit 56 to the Krzeminski
                   121. Defendants failed to produce any
            12                                  Declaration
                        HOP files generated on February         states   that    CadCode
  0
  0
  y ~,       13                                 terminated service to Plaintiff on January
                        5, 2016, the day CadCode shut
~ ~~~o                  down its servers.       31, 2016. See Ex. 56 ("please note that
o ~°~~M 14
v ~¢~~                                          your support will expire on 1/30/16").
~ ¢"
~
'   o~~°~ °~ 15    Evidence: Repeat of UMF #40. HighMark has not presented evidence
~ ~G~~
                   Krzeminski Decl. at ¶¶ 50.   that CadCode terminated service on
~ ~ ~w~ 16
                                                February 5, 2016, as opposed to any day
  ~~
  0         17                                  between February 1 — 4, 2016.
  M

            18                                  Casablanca also did not "fail" to produce
                                                HOP files on February 5, 2016.
            19                                  Casablanca frequently does not produce
            20                                  HOP files for days at a time. Vilfer
                                                Decl., ¶ 19, Ex. I.
            21
            ~~                                              Objection
            23                                             Paragraph    50   to   the   Krzeminski
                                                           Declaration references a document
            24                                             identified as E~ibit 58 that does not
            25                                             have any apparent relationship to the
                                                           alleged material fact.. Exhibit 58 also
            26
                                                           does not appear to have submitted with
            27                                             Plaintiff's movin a ers.
            2g    {02145244.DOCX}                          48
                   DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                   DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                              LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
             Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 49 of 64 Page ID
                                                #:5519


                  1
                                                               UMF 121 is also a repeat of UMF #39,
                                                               not #40.

                                                    Disputed. HighMark now concedes that
                       122. Defendants failed to produce any
                                                    its repeated assertion that there is a gap in
                            HOP files generated between
                  4
                                                    HOP file production "at one of
                            February 5, 2016 and February
                  5                                 [Defendants]
                            23, 2016 at one of their.                  manufacturing        sites"
                            manufacturing sites.    between February 5, 2016 and February
                                                    23, 2016, has no basis. Jensen Decl., Ex.
                       Evidence: Repeat of UMF #40. T ("We have finished investigating the
                  8    Krzeminski Decl. at ¶¶ 50.   issue regarding two gaps in HOP file
                                                    production around February 2016. After
                                                    revisiting the facts, Mr. Huisjen will no
                  io                                longer be relying on a gap between
                                                    February 4, 2016 to February 23, 2016 in
                  ~1
                                                    view of Defendants' HOP files that
                  ~~                                appear to have been generated for certain
  0
  0
  N
   d y~           ~l
                                                    days within that period. Counsel's initial
F"~ 7 i
      pp .-. ~O                                     assessment was inadvertently based on
o ~~~~ 14                                           an incomplete data set. Mr. Huisjen will
Vl ~j ¢ N N
~ ~ o~~ 15
—'~°~°~                                             still rely on the gap between February 4,
F ~~~~
                                                    2016 to February 9, 2016 to support his
o ~ ~~'~ 16
a~ ~H w                                             opinions, and we intend to have Mr.
   0              17                                Huisjen      submit      a     supplemental
   M
                  18                                 declaration regarding that point along
                                                     with HighMark's opposition papers.").

                  20                                           Objection
                                                               Paragraph 50 to the Krzeminski
                  21
                                                               Declaration references a document
                  22                                           identified as Exhibit 58 that does not
                  23
                                                               have any apparent relationship to the
                                                               alleged material fact. Exhibit 58 also
                  24                                           does not appear to have submitted with
                  25                                           Plaintiff's moving papers.
                  26
                        123. Defendants failed to produce any Disputed. Casablanca was only the
                  27         HOP files enerated between Defendant roducin HOP files in 2015
                       {o2ia52aa.nocx}                         49
                  28
                        DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                        DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                   LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 50 of 64 Page ID
                                            #:5520


                        February 5, 2016 and February 8, and 2016. At the time, Defendants' only
                       2016 at another one of their had one "manufacturing site" —
              2         manufacturing sites.             Casablanca's    Torrance,    California
              3                                          facility. One Day Enterprises, LLC did
                   Evidence: Repeat of UMF #41 not open its doors in Rocklin, California
              4
                   Krzeminski Decl. at ¶¶ 50.            unti12017.
              5
              6
                                                           Objection
                                                           Paragraph 50 to the Krzeminski
              7                                            Declaration references a document
              8                                            identified as Exhibit 58 that does not
                                                           have any apparent relationship to the
              9                                            alleged material fact. Exhibit 58 also
              to                                           does not appear to have submitted with
                                                           Plaintiff's moving papers.
              11

  0
              12   124. In late 2016, CadCode informed    Disputed. The alleged discrepancy was
  0                                                       between the number of door files (e.g.,
  N
  ~~       13           Highmark      of   discrepancies
H'~~~~
F•v~v,000               between the number of doors       HOP files) generated by CadCode and the
   o ¢ ~ ~ 14
     '~M
O ai °
                        processed by CadCode and the      number of the doors Plaintiff actually
~ ¢ o ~c ~c   15        number of doors submitted by      manufactured. Krzeminski Decl. at
W ~~o~o~
~ ~ Ea~
                        HighMark.                         Exhibit 23 ("Since we don't know exactly
              16
a •~ ~[W~w                                                how you operate, we can't know if a
  ~~
  0           17   Evidence: Repeat of UMF #42. program generated was actually run or if
                   Krzeminski Decl. at Ex. 23. id. Ex. 16 that equates to a completed door, so I
  M

              is
                   at 153:20-154:23.                      realize I was in error in my conversation
              19                                          with Richard in assuming that each
              20                                          program generated equals one door
                                                          actually manufactured."). Plaintiffs
              21
                                                          Chief Technology Officer investigated
              22                                          the reason for the alleged discrepancy,
              23
                                                          and determined that the door file and door
                                                          manufactured discrepancy was the result
              24                                          of employees of Plaintiff unnecessarily
              25                                          regenerating door files through CadCode,
                                                          which made it appear to CadCode that
              26                                          Plaintiff was cutting more doors than it
              27                                          actually was. Jensen Decl., Ex. E at
                   i2ias2aa.nocx}                          50
              28
                   DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                   DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                              LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 51 of 64 Page ID
                                              #:5521


                                                            1187, 1239 — 1240. That led CadCode to
                                                            say in Exhibit 23 to the Krzeminski
                                                            Declaration    that, "[a]s      for    the
                3                                           discrepancies, we're not sure there really
                                                            are any."
                4
                5                                           Second, CadCode did not inform Plaintiff
                                                            of discrepancies between the number of
                                                            doors processed by CadCode and the
                                                            number of doors submitted by HighMark.
                g                                           CadCode informed HighMark that the
                                                            CadCode Software was processing a
                                                            certain number of door files for Plaintiff.
                l0                                          Jensen Decl., Ex. P ("HighMark is on
                                                            track to process more than 25,000 door
                I1
                                                            programs this- year and the volume has
  0
                12                                          been growing for four consecutive
  0
  N                                                         years."). HighMark responded that it was
   ~~           13
   `~ N
[~ ~ ivi o0 O
                                                            not manufacturing that many doors,
o ~~~M 14                                                   leading to discussion over the reason for
— > V ~~
.Q o~~
~               15                                          the alleged discrepancy.
W ~cco~
~ ~ ~ :~ ~<     16
                                                            Objection
   ~~           17                                          Exhibit 23 to the Krzeminski Declaration
   0
   M
                                                            is unauthenticated hearsay.
                18
                19   125. On or about September 27, 2011, Undisputed as to the text of the e-mail
                20        Mike                ~VlacGilvray correspondence.
                         ("MacGilvray") sent an email to
                21
                          Prodim employee Marc Pustjens
                22        in which MacGilvray stated
                23        "HERE IS THAT FILE FROM
                          OUR SERVER IN A HOPS FILE
                24        JUST SO YOU CAN SEE =HE
                25        CONVERSION ..."
                26
                     Evidence: Repeat of UMF #51.
                27   Krzeminski Decl. Ex. 13 Depo. Ex. 12
                ~g   )2145244.DOCX}                         51
                     DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW 1N SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 52 of 64 Page ID
                                             #:5522


               1    at p.3; id. Ex. 15 at 52:17-56:5.
               2    126. On or about September 28, 2011,     Undisputed as to the text of the e-mail
               3         MacGilvray sent another email to    correspondence. Dairl Johnson wanted to
                         Pustjens in the same email chain,   keep the fact that he was transitioning to
               4
                         in which MacGilvray stated that     Prodim software confidential for the time
               5         "DAIRL AND =LEEN ARE                being because he did not want HighMark
               6         TRYING TO KEEP THIS                 to cease processing files for Four Seasons
                         QUIET SO WE DON'T GET               before the Prodim software was up and
               7         CUT OFF WITH =HAT WERE              running. Jensen Decl., Ex. F at 74:18 —
               8         USING RIGHT NOW SO IF               79:17.
                         YOU CAN"
               9
               to   Evidence: Repeat of UMF #52.
               11
                    Krzeminski Decl. Ex. 13 Depo. Ex. 12
                    at p.2; id. Ex. 15 at 61:17-62:21.
               12
  0
  0
  N
  ~~           13    127. MacGilvray was employed by     Disputed. MacGilvray was an employee
H 7 ~ .-. ~O
                          Dairl and Glenn Johnson ("the of Casablanca Design Centers, Inc.
o ~~~~ 14
  a
U ~ ¢Q;~                  Johnsons")in September of2011. Krzeminski Decl., Ex. 15 at 144:5 — 19.
~ ¢ o~~
w ~~o~o~
                    Evidence: Repeat of UMF #53.
~ ~ ~W¢ 16
a •~ ~Hw            Krzeminski Decl. Ex. 15 at 55:5-56:5;
  ~ ~'
  0            17   id. Ex. 13 at 56:10-14.
  M
               10
                    128. The Johnsons were aware that Disputed. Exhibit 15 at 52:7 — 56:5 does
               19
                         MacGilvray sent the September not indicate the Johnsons were aware that
               20        27, 2011 email to Prodim.         MacGilvray sent the September 27, 2011,
                                                           e-mail to Prodim. Dairl Johnson testified
               21
                    Evidence: Repeat of UMF #54.           that he had never seen the e-mail sent by
               22 I Krzeminski Decl. Ex. 15 at 52:17-56:5, MacGilvray. Krzeminski Decl., Ex. 13 at
               23 58:5-15.                                 54:20 — 55:17, 61:2 — 8.

               24                                            Objection
               25                                            Exhibit 15 does not include the alleged
                                                             excerpt at 58:5 - 15 from the deposition
               26
                                                             of Michael MacGilvray.
               27
               28   {o2ias2aa.Docx}                          52
                     DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                     DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 53 of 64 Page ID
                                               #:5523


                    1     129. It was MacGilvray's practice to    Undisputed that MacGilvray had a
                               run things by Dairl and/or Glenn   general practice of running things by
                 2             Johnson     before    contacting   Dairl and/or Glenn Johnson before
                 3            Prodim.                             contacting Prodim.
                 4
                         Evidence: Repeat of UMF #55. Objection
                 5       Krzeminski Decl. Ex. 15 at 46:11-47:1, Irt-elevant.
                 6       58:5-15.

                 7       130. In or around November 2011, Undisputed.
                 8           Four Seasons stopped licensing
                             HighMark's          One-CutTM
                 9
                             technology.
                10
                11
                         Evidence: Repeat of UMF #56.
                         Krzeminski Decl. Ex. 13 at 23:18-
  0             12       24:3, 27:8-20, 96:6-22; id. Ex. 45.
  0
      ,r,       13
                         1 31. In or around November 2011, Undisputed.
o ~°.~~   14
                               Prodim installed software at the
     -r M
U F¢~ ~
~
~
'  o~~
  ~"°~ °~ 15                   Johnsons' facility in Torrance,
      C O~ O~

~ ~ ~W~ 16                     California.
a 'c ~ F"w
  o~            17       Evidence:    Repeat of UMF #57.
                         Krzeminski Decl. Ex. 13 at 96:6-22,
  M

                18
                         107:15-19, 116:14-117:14; Depo Ex.
                19
                         14; Depo Ex. 15.
                20
                21
                22
                23
                .
                ►
                25
                26
                27
                2g      {02145244.DOCX}                           53
                         DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                         DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                    LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 54 of 64 Page ID
                                             #:5524


                t        UNCONTROVERTED FACTS                    OPPOSING PARTIES'RESPONSE
                        AND SUPPORTING EVIDENCE

               3                                 Cal. Penal Code Sec. 502
               4
                      132. On or about March 1, 2007, David Undisputed.
               5           Winter signed an Employee
               6           Nondisclosure, Assignment and
                           Non- Solicitation Agreement in
               7           connection with his employment
               8           at HighMark Digital Corporation.
               9
                      Evidence: Repeat of UMF #17.
               10     Krzeminski Decl. Ex. 12 at 7:8-8:5; id.
               11     Ex. 43.

               12      133. Winter had access to HighMark's     Disputed. Winter had access to areas
  0
  0
  N
  ~~           13           source code at the time of and      where he understood source code to be
                            prior to his resignation from       stored (e.g., the server room at Plaintiff's
~ ~~~~ 14
O ~ Q~ ~ M
                                                                facility) and on one occasion Fallon gave
      ~~~
        ~oN,
                            HighMark.
v~ ¢~ Uo,~~
~       15                                                      him an external hard drive that Fallon said
w ~~~.~
                      Evidence: Repeat of UMF #21.              contained source code on it, but Winter
~ ~ ~~~ 16
a 'c ~ F"w            Krzeminski Decl. Ex. 16 at 66:17-         did not know how to "access" the source
  ~ ~'
  0            l7     68:19, 102:21-104:11, 132:16-134:5;       code and never tried. Jensen Decl., Ex. B
  M

               18     id. Ex. 7 at 89:1-91:1, 93:1-16, 94:25-   at 19:10 — 20:10, 76:4 — 11.
                      96:4.
               19
               20      134. During Winter's employment, Undisputed.
                            HighMark's source code was
               21
                            maintained in a cloud-based
               22           repository.
               23
                       Evidence: Repeat of UMF #22.
               24      Krzeminski Decl. Ex. 7 at 89:1-91:1.
               25
                       135. During Winter's employment, Undisputed.
               26
                            HighMark maintained local
               ~~           co ies of its source code on the
                      {02145244.DOCX}                           54
               ?8 I
                       DEFENDANTS'STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                       DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                  LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 55 of 64 Page ID
                                            #:5525


                            CTO's computer and on three
                            portable backup drives in the
                            server room.
             3
                    Evidence: Repeat of UMF #23.
             4
                    Krzeminski Decl. Ex. 16 at 102:21-
             5      104:11; id. Ex. 7 at 92:15-93:16,
             6      94:25-96:4; id. Ex. 12 at 52:1-53:21.

             7      136.    During his employment at Undisputed.
             8              HighMark, Winter had access to
                            the cloud-based repository
             9
                            where HighMark's source code
             10             was maintained.
             11
                    Evidence: Repeat of UMF #24.
             12     Krzeminski Decl. Ex. 7 at 89:1-91:1.
 0
 0
  Ny ~       13
                    137.    During his employment at Undisputed.
~ ~~~~
  ~ ~ ~ M 14
      ¢~~                   HighMark, Winter had access to
~
~¢~ Uo,~~
      ~oNj
             15             the server room where the
w ~co.c
                            portable     backup     drives
a 'c ~~~                    containing HighMark's source
  ~~
  0          17             code were kept.
  M



                    Evidence: Repeat of UMF #25.
             ~ ~~   Krzeminski Decl. Ex. 7 at 94:25-96:4.
             20
                    1 38. HighMark restricts source code Undisputed.
             2t
                           access to a limited number of
             22            employees.
             23
                    Evidence: Repeat of UMF #26.
             ?4     Krzeminski Decl. Ex. 7 at 89:1-91:1,
             ?s     99:3-14.
             ~~
                    139. Access to HighMark's source Disputed. Exhibit 16 to the Krzeminski
             ~~         code re uires uni ue to -in Declaration at 66:17 — 68:19 does not
             7~ '~ {02145244.DOCX}                          5$
                    DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                    DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                               LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 56 of 64 Page ID
                                             #:5526



               1             credentials.                       state that access to HighMark's source
                                                                code requires unique log-in credentials.
               2      Evidence: Repeat of UMF #27.
               3      Krzeminski Decl. Ex. 16 a~ 66:17-
                      68:19.
               4
               5      140. On occasion, HighMark's Chief Disputed. Winter cannot recall taking the
               6           Technology Officer, Joe Fallon, external hard drive home more than once.
                           asked Winter to take home a Jensen Decl., Ex. B at 62:2 — 6.
               7           backup external hard drive
               8           containing a copy of HighMark's
                           source code.
               ~•l
              10      Evidence: Repeat of UMF #28. Objection
              11      Krzeminski Decl. Ex. 12 at 52:1- Exhibit 12 to the Krzeminski Declaration
                      53:17, 62:2-19; id. Ex. 16 at 102:21- does not include the identified testimony.
              12      104:24; id. Ex. 14 at 39:20-42:6,
  0
  0
  y ~,  13            64:25-65:6.
H ~~~~~
H ~~~o
o ~°~~M 14
  ~ ¢~;               141. On at least one occasion in or Undisputed.
~
~
' ¢"o~~
      °~ °~ 15            about 2014, Winter took home a
~ ~~~~
~ ~ ~W~ 16
                          backup external hard drive
a 'c   ~F"w               containing a copy of HighMark's
  o~          17          source code.
  M

              10
                      Evidence: Repeat of UNIF #29. Objection
              19
                      Krzeminski Decl. Ex. 12 at 52:1- Exhibit 12 to the Krzeminski Declaration
              20      53:17, 62:2-19; id. Ex. 14 at 39:20- does not include the identified testimony.
                      42:6, 64:25-65:6.
              21
              22      142. Prior to licensing HighMark's     Disputed in part because Casablanca
              23           One-        CutTM      technology,never used manual techniques for
                           Defendants      exclusively   usedmeasuring and cutting doors; it was not
              24           manual techniques for measuring   incorporated until November 2010.
              7j           and cutting doors.                Krzeminski Decl. at Ex. 37.
              ~~                                             Disputed in part because One Day Doors
                      Evidence: Repeat of UMF #106. &Closets, Inc. never conducted business
              27      Krzeminski Decl. Ex. 17 at 81:11-82:7. and has not measured and cut doors usin
              2g     {02145244.DOCX}                            56
                      DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                      DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                 LAW 1N SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 57 of 64 Page ID
                                           #:5527


                                                             any kind of process, manual or
                                                             automated. Jensen Decl., Ex. F at 171:18
                                                             — 172:2; Jensen Decl. Ex. R. at 9, 10;
             3                                               Glen Johnson, Decl. Ex. D. One Day
                                                             Doors & Closets, Inc. also was not
             4
                                                             incorporated until 2012, after Four
                                                                                                  TM
             5                                               Seasons stopped licensing One-Cut
                                                             Krzeminski Decl. Ex. 34.

             7                                               Disputed in part because One Day
             8                                               Enterprises, LLC never used manual
                                                             techniques for measuring and cutting
             9                                               doors; it was not form until October 2016,
             10                                              after Four Seasons stopped licensing
                                                             One-CutT"'. Krzeminski Decl., Ex. 40.
             11

 0
             12                                              Disputed as to Winter. Winter never
 0
 N                                                           licensed One-CutT"'
  y~      13
H ~~~o
O ai°`~M 14                                                  Undisputed as to Four Seasons Windows
v ~~~;~
— ,~~~                                                       and Doors, Inc.
p;¢ o~o~c 1 5
  ~~ o~ o`
H y~ a
          16
o .~ W ~Q
a,~~Hw                                                 Undisputed to the extent Plaintiff means
                  143. Prior to Winter's registration from
  0       17           HighMark, HighMark's One-       to say that it licensed software from
  M
             18        CutTM system generated HOP filesCadCode to convert non-machine specific
                       through a server maintained by  XML generated by the MetaWorks
             19        CadCode Systems, Inc.           Software into machine-specific cutting
             20       ("CadCode ").                    instructions, including Holz-Her CNC
                                                       machine specific HOP files. Jensen
             21
                  Evidence: Repeat of UMF #107. Decl., Ex. G at 18:25 — 21:12; Jensen
             22   Krzeminski Decl. Ex. 12 at 106:5-10, Decl., Ex. H at 145:25 — 147:15.
             23   108:11-14, 108:20-109:7; id. Ex. 16
                  at155:5-156:16.
             24
             25
             26
             27
                  12145244.DOCX}                             57
             2g
                  DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                  DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                             LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 58 of 64 Page ID
                                               #:5528


                1
                                                      CONCLUSIONS OF LAW

                            1.         Plaintiff's claim for breach of contract has a limitations period of four
                3
                     years. Code of Civil Procedure § 337(1).
                4
                5           2.         Plaintiff's claims for trade secret misappropriation have limitations
                6
                     periods of three years. Civil Code § 3426.6; 18 U.S.C. § 1836(d).
                7
                            3.         A   continuing   misappropriation constitutes a single claim         foi-
                8

                     misappropriation that "arises for a given plaintiff against a given defendant only
                10
                     once, at the time of the initial misappropriation [. . .]." Cadence Design Systems,
                11

  0
                1?   Inc. ~~. Avant! Corp., 29 Ca1.4th 215, 217 (2002); Deerpoint Grp., Inc. v. Agrigenix,
  0
       ~,       13
                     LLC, 345 F.Supp.3d 1207, 1228 (E.D. Cal. 2018), reconsideration denied, 2019 WL
o ~~~~
  ~ ~~~ 14
     Nj
~ ~U~o
~ ¢ o~~ 15           4201443(E.D. Cal. Sept. 5, 2019).
w ~co.o~
F     E .~ ~C
a •=N ~~~       16
                            4.         Plaintiff's unfair competition claim has a limitations period of foui-
  ~ ~'
  0             17
   M

                18   years. Cal. Bus. &Prof. Code ~ 17208.

                19          5.         Under California's discovery rule, suspicion of wrongdoing triggers the
                20
                     statute of limitations. Gabriel Techs. Corp. v. Qualcomm Inc., 857 F.Supp.2d 997,
                21
                22   1003(S.D. Cal. 2012).
                23
                            6.         A plaintiff discovers a cause of action for statute of limitations
                24
                25   purposes when he or she "suspects a factual basis" for the claim. Norgart v. Upjohn

                26
                     Co., 21 Cal. 4th 383, 397-398 (1999).
                27
                     {02145244.DOCX}                                 58
                28
                      DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                      DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                 LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 59 of 64 Page ID
                                             #:5529


                1            7.         Courts have rejected the notion that the "statute of limitations begins

                      running only when a plaintiff can unassailably establish a legal claim for trade secret
               3
                      misappropriation, [as that] would effectively eviscerate the statute of limitations in
               4
                5 ~ all cases in which the plaintiff never discovers `smoking gun' evidence of
               6
                      misappropriation." Chasteen v. UNISIA JECS Corp., 216 F.3d 1212, 1218 (10th Cir.
                7
                s 2000).
                9
                             8.         Courts do not examine whether the plaintiff suspects facts supporting
               10
               11
                      each specific legal element of a particular cause of action, but instead look to

 0
               12     whether the plaintiff has reason to at least suspect that a type of wrongdoing has
 0
  N
  ~~           13
                      injured them. Cypress Semiconductor Corp. v. Superior Court, 163 Cal. App. 4th
F ~~~~ 14
Q ~ O~ ~ M

       O~ l~

~¢' o~~ 15            575, 586 (2008).
~ ~,~~~
a    ~~ 16
~ ~' ~a Hw
a c                          9.         Where the defendant's allegedly wrongful conduct took place outside
  ~~
  0        17
  M

               18     the limitations period, the plaintiff has the burden to prove facts sufficient to toll the

               19     statute of limitations. California Sansome Co. v. U.S. Gypsum, 55 F.3d 1402, 1406
               20
                      (9th Cir. 1995); Inv'rs Equity Life Holding Co. v. Schmidt, 195 Cal. App. 4th 1519,
               21
               22      1533 (2011)("The burden of pleading and proving belated discovery of a cause of
               23
                      action falls on the plaintiff.").
               24
               ?5             10.       A plaintiff who does not conduct a reasonably diligent investigation
               26
                       into its alleged claim or claims cannot later prove delayed discovery or fraudulent
               27 i
                      {02145244.DOCX}                                $9
               28
                        DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                        DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                   LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 60 of 64 Page ID
                                           #:5530


           1    concealment. Alamar Biosciences, Inc. v. Difco Labs., Inc., 40 U.S.P.Q.2d 1437,

           2    1440(E.D.CaI. 1996).

                       1 1.       Breach of a contractual term pertaining to the protection oftrade secrets
           4
           5 ~ puts a plaintiff on inquiry notice of misappropriation. Alta Devices, Inc. v. LG
           6
                Elecs., lnc., 2019 WL 1924992, at *13(N.D. Cal. Apr. 30, 2019); Wang v. Palo Alto
           7
           8    Networks, Inc., 2014 WL 1410346(N.D. Cal. Apr. 11, 2014).
           9                      Where a plaintiff's claims arise from a single alleged misappropriation,
                       12.
           10
                the statute of limitations begins to run at the same time as all claims arising out of
           11

 0
           12   the alleged misappropriation. Stutz Motor Car ofAmerica, Inc. v. Reebok Intl, Ltd.,
 0
 Ny ~      13
H'a~~~
H ~~~o          909 F.Supp. 1353, 1363 — 64 (C.D.Ca1.1995)(dismissing inter alia state law claims
o ~°~~M
  ~ ¢~,~ 14
~¢' o~~ IS      for misappropriation, fraud, and unfair competition as barred by the statute of
F ~~ c c
~ ~ ~W~ 16
a ~~ ~~-~       li~ilitations based on allegations demonstrating that the alleged misconduct at issue
     `~   17
  ~,
  M

          18    constituted "a single, irrevocable wrong")

           19           14.       A person cannot be held liable for misappropriation unless he or she
           20
                unlawfully acquires, discloses, or uses information that is a "trade secret."
           21
           22 ~ Ca1.Civ.Code § 3426.1; 18 U.S.C. § 1836(b).
           23
                        15.       Information will be considered a "trade secret" if it (1) Derives
           24
           25   independent economic value, actual or potential, from not being generally known to
           26
                the public or to other person who can obtain economic value from its disclosure or
           27
                {02145244.DOCX}                                 60
           2g
                 DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                 DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 61 of 64 Page ID
                                              #:5531


                      use; and (2) Is the subject of efforts that are reasonable under the circumstances to

                      maintain its secrecy. Ca1.Civ.Code § 3426.1(d).
                3
                             16.        "It is well established that the disclosure of a trade secret in a patent
               4
                5     places the information comprising the secret into the public domain. [Citation
               6
                      omitted.] Once the information is in the public domain and the element of secrecy is
                7
                8     gone, the trade secret is extinguished and `the patentee's only protection is that
                9
                      afforded under the patent law." Forcier v. Microsoft Corp., 123 F. Supp. 2d 520,
               10
               11
                      528(N.D. Cal. ?000).

    0
               12             17.       The Defend Trade Secrets Act applies only to misappropriations that
    0
    N            ^}
    ~ y~       ~ _7


H ~~~o
      N
                      occur or continue to occur- on or after its date of enactment on May 11, 2016.
O ~~~M
  a ¢ ~,~ 14
~~ U~a
~ ¢ o ,o ~0 15        Defend Trade Secrets Act of 2016, PL 114-153, May 11, 2016, 130 Stat. 376;
w ~~~.~
   ~~~'~16
~ .>
o
w
      W
    ~ ~ F" w          Veronica Foods Co. v. Ecklin, 2017 WL 2806706, at * 13 (N.C. Cal. June 29, 2017).
    ~ ~'
    0          17
    M

               l~             1 8.      "CUTSA's `comprehensive structure and breadth' suggests a legislative

               19     intent to occupy the field." K.C. Multimedia, Inc. v. Ba~1k of Am. Tech. &
               20
                      Operations, lnc., 171 Ca1.App.4th 939,957(2009).
               21
               22             1 9.      "CUTSA supersedes claims based on the misappropriation of
               23
                      information, regardless of whether such information ultimately satisfies the
               24
               25     definition of trade secret." SunPower Corp. v. SolarCity Corp., 2012 WL 6160472,
               26
                      at *7(N.D. Cal. Dec. 11, 2012).
               27
                      {o2~as2aa.nocx}                                 61
               28
                       DEFENDANTS' STATEMENT OF GENUINE DISPUTES IN OPPOSITION TO HIGHMARK
                       DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                  LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 62 of 64 Page ID
                                           #:5532


           t           20.        A plaintiff with an adequate remedy at law cannot also pursue an unfair

           2    competition claim. Munning v. Gap, Inc., 238 F.Supp.3d 1195, 1204 (N.D. Cal.

                ?Ol7).

           s           21.        In general, an alleged breach of contract is not a proper predicate for an
           ~~
                unfair competition claim. Nestle USA, Inc. v. Crest Foods, Inc., 2017 WL 3267665,

           8    at ~` 19 (C.D. Cal. July 28, 2017)(citing Boland, Inc. v. Rolf C. Hagen (USA) Corp,
           9
                685 F.Supp.2d 1094, 1110(E.D. Cal. 2010)).
           10
                       22.        "There may be genuine issues of fact precluding summary judgment on
           11
        12 behalf of one party while at the same time the undisputed facts warrant summary
  0
  0
  Ny ~  13
H ~~~~     judgment for the other party." Far Out Prods., Inc. v. Oskar, 247 F.3d 986,996 (9th
o ~°~~M 14
U ~ Q~~
~ ~U~oNj
~ ¢ o~~ 15      Cir. 2001).
~ ~~~~
a ~ ~F~ 16                                                  Respectfully Submitted,
 a ~'
 0         17
  M
                Dated: January 28, 2020                     PORTER SCOTT
           18
                                                            A PROFESSIONAL CORPORATION
           19
           20                                               By         /s/Martin N. Jensen
                                                                      Martin N. Jensen
           21
                                                                      Jeffrey A. Nordlander
           22                                                         Attorneys for Defendants
           23
           24
           25
           26
           27
                {02145244.DOCX}                                  62
           2g
                 DEFENDANTS'STATEMENT OF GENUINE DISPUTES 1N OPPOSITION TO HIGHMARK
                 DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                            LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 63 of 64 Page ID
                                              #:5533


                       CASE NAME: Highmark Digital, Inc. v. Casablanca Design Centers, Inc. et nl.
                 1
                     ~ CASE NO.:  USDC Central District, Western Division Case No. 2:18-cv-OG105-SJO-AS
                 2
                                                                    PROOF OF SERVICE

                            At the time of service, I was over 18 years of age and not a party to this action. My
                4
                     business address is 350 University Avenue, Suite 200, Sacramento, California 95825.
                 5          On January 28,2020, I served the following document:

                 6
                       DEFENDANTS'STATEMENT OF GENUINE DISPUTES IN OPPOSITION
                 7    TO HIGHMARK DIGITAL,INC.'S STATEMENT OF UNCONTROVERTED
                        FACTS AND CONCLUSIONS OF LAW IN SUPPORT OF MOTION FOR
                 8
                                         SUMMARY JUDGMENT
                9
                        ~          BY MAIL: I placed the envelope for collection and mailing, following our ordinary business practices.
                10                 I am readily familiar with this business' practice for collecting and processing correspondence for
                                   mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
                11                 ordinary course of business with the United States Postal Service, in a sealed envelope with postage fully
                                    re aid.
                12                 BY PERSONAL SERVICE: I caused such document to be personally delivered to the persons)
  0
                                   addressed below. (1) For a party represented by ari attorney, delivery was made to the attorney or at the
  N ~,          13                 attorney's office by leaving the documents, in an envelope or package clearly labeled to identify the
~'~~~~
 ~                                 attorney being served, with a receptionist or an individual in charge of the office, between the hours of
  nv~,000
o ~~~M 14                          nine in the morning and five in the evening. (2)For a party, delivery was made to the party or by leaving
V C Q O~ r
                                   the documents at the party's residence with some person not younger than 18 years of age between the
W;¢ c ~c ~c 15
~'~°~°~                            hours of ei ht in the mornin and six in the evenin .
      C O~ O~
                                   BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by an
o ~ ~W~ 16                         overnight delivery carrier and addressed to the persons) listed below. I placed the envelope or package
a c ~E'"w                          for collection and overnight delivery at my office or a regularly utilized drop box of the overnight
  ~ ~'
  0             17                 delive carrier.
  ~n
  M
                                   BY FAX TRANSMISSION: Based on an agreement of the parties to accept service by fax
                18                 transmission, I faxed the documents to the persons at the fax numbers listed below. No error was
                                   reported by the fax machine that I used. A copy of the record of the fax transmission, which I printed
                l9                 out, is attached
                        ~          BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to accept service
                20
                                   by electronic transmission, I caused the documents to be sent to the persons at the electronic notification
                                   address listed below. (COURTESY COPY PER AGREEMENT OF COUNSEL)
                2l

                22    ///

                23    ///
                24
                      ///
                25
                      ///
                26

                27    ///

                2g   {02145507.L                                                    1
                                                                   PROOF OF SERVICE
         Case 2:18-cv-06105-SJO-AS Document 163-1 Filed 01/28/20 Page 64 of 64 Page ID
                                            #:5534



              1
                   Addressed as follows:
              2
                    COUNSEL FOR PLAINTIFF:
              3     Michael Friedland
             4      Thomas P. Krzeminski
                    Cassie Gourash
              5     Benjamin Ho
                    KNOBBE, MARTENS,OLSON &BEAR,LLP
              6     2040 Main Street, 14~' Floor
              7     Irvine, CA 92614
                    Michael.friedlandnknobbe.com: 2tnkna.knobbe.com:
              8     Cassie.Gourash(c~r~,knobbe.com; Benjamin.Ho(a),knobbe.com
              9          I declare under penalty of perjury under the laws o t         State of California that the
             10   foregoing is true and correct. Executed at Sacramento, Califo a     Ja},~uary 28,2020.

             I1
          12                                                            inCe Ganzon
  0
  0
  Y ~,    13
~ ~~~o
o ~°~~M~~
          14
U ~
       Ǹ,
cn ~U~ o
~ ¢ o~~ 15
~ ~~~,~
~ ~ ~W~ 16
 ~~
 0           17
  M

             1O



             19
             20
             21
             22
             23
             24
             25
             26
             27
             2g   {02145507.DOCX}                                2
                                                    PROOF OF SERVICE
